 

Exhibit 10.1

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071849515841403.jpg]

INCENTIVE AGREEMENT

A Contract between the State of Nevada

Acting by and Through the

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

555 E. Washington Avenue, Suite 5400

Las Vegas, NV 89101

Authorized Representative: Steven Hill

And

TESLA MOTORS, INC.

3500 Deer Creek Road

Palo Alto, CA 94304

Authorized Representative: Deepak Ahuja

THIS INCENTIVE AGREEMENT (“Agreement”), effective October 17, 2014, setting
forth contractual terms and requirements for tax abatements and incentives
approved by the Nevada Governor’s Office of Economic Development (the “Office”)
on November 20, 2014, is entered into by and between the Office, a political
subdivision of the State of Nevada, acting pursuant to authority granted by
Senate Bill No. 1 of the 28th (2014) Special Session of the Nevada Legislature
(“SB No. 1”), Assembly Bill No. 1 of the 28th (2014) Special Session of the
Nevada Legislature (“AB No. 1”) and Nevada Revised Statutes (“NRS”) Chapters 231
and 360, and Tesla Motors, Inc., a Delaware corporation duly licensed to do
business in Nevada (the “State”) and designated as lead participant pursuant to
the Application submitted to the Office on October 17, 2014 (the “Lead
Participant”) (each a “Party” and collectively the “Parties”), for its facility
located at Electric Avenue, Sparks, Nevada, within Storey County, Nevada.

ARTICLE 1.

DEFINITIONS

As used throughout this Agreement, the following definitions shall apply:

(a)

Application

Means the application submitted to the Office by the Lead Participant on
October 17, 2014, pursuant to SB No. 1 and AB No. 1, requesting abatement of
Property Taxes, Employer Excise Taxes and

 

 

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Local Sales and Use Taxes, as well as certificates of eligibility for the
Economic Development Rate Rider and two types of transferable tax credits. A
copy of which is attached hereto as Exhibit A and incorporated herein.

(b)

Capital Investment

Means all costs and expenses incurred by the Participants in the Project in
connection with the acquisition, construction, installation and equipping of the
Project.

(c)

Certificate of Eligibility for Tax Abatements

Means the certificates granted by the Office which were approved at a meeting of
the Board of the Office on November 20, 2014, which certify eligibility for the
abatement of Property Taxes, Employer Excise Taxes and Local Sales and Use
taxes. The Certificates of Eligibility for Tax Abatements are attached hereto as
Exhibits B through E and incorporated herein.

(d)

Certificate of Eligibility for an Economic Development Rate Rider

Means the certificate granted by the Office which was approved at a meeting of
the Board of the Office on November 20, 2014 which certifies eligibility for
electric capacity allocation. The Certificate of Eligibility for an Economic
Development Rate Rider is attached hereto as Exhibit F and incorporated herein.

(e)

Certificates of Eligibility for Transferable Tax Credits

Means the certificates granted by the Office which were approved at a meeting of
the Board of the Office on November 20, 2014 which identify the amount of the
available tax credits. The Certificates of Eligibility for Transferable Tax
Credits are attached hereto as Exhibit G and incorporated herein.

(f)

Certificate of Transferable Tax Credits

Means a certificate of transferable tax credits issued to the Lead Participant
by the Office following an SB No. 1 Audit, as described in section 13 of SB
No. 1 and ARTICLE 4 herein, in an amount approved by the Office pursuant to
Section 3.07 herein, and based on the SB No. 1 Audit. These credits may be
applied to: (1) the excise tax on banks and payroll taxes imposed by chapters
363A and 363B of NRS, (2) the gaming license fees imposed by the provisions of
NRS 463.370, (3) the general tax on insurance premiums imposed by chapter 680B
of NRS, or (4) any combination of such taxes and fees.

(g)

Continuous Business Operations

Means the Lead Participant’s duty to continuously engage in the activities set
forth in its Application except as excused under the Force Majeure provisions of
section 6.07 of this Agreement, or by waiver approved by the Executive Director
of the Office. Temporary shut-downs for retooling, refurbishment, change-over,
or similar stoppages in the ordinary course of business will not be considered
interruptions in the Lead Participant’s business operations.




Page 2 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

(h)

Construction Period

Means the period of time starting on October 17, 2014 and ending on the earlier
of (i) the Participants collectively making the Minimum Capital Investment and
the Executive Director of the Office certifying the substantial completion of
the construction of the Project, or (ii) June 30, 2024.

(i)

Eligible Personal Property

Means all tangible personal property delivered, stored, used or otherwise
consumed at the Project Site by any Participant.

(j)

Eligible Real Property

Means all real property located within the Project Site.

(k)

Employer Excise Taxes

Means the taxes imposed on the wages paid by an employer pursuant to chapter
363A or 363B of NRS.

(l)

Local Sales and Use Taxes

Means only the taxes imposed pursuant to chapters 374 and 377 of NRS on the
gross receipts of any retailer from the sale or use of Eligible Personal
Property, specifically, the Local School Support Tax (NRS 374), Basic
City-County Relief Tax (NRS 377) and Supplemental City-County Relief Tax (NRS
377), currently a total tax of 4.85%, as they are amended from time to time. The
term does not include the taxes imposed by the Sales and Use Tax Act (NRS 372)
or the option taxes in NRS 377A and 377B.

(m)

Minimum Capital Investment

Means Capital Investment of at least Three Billion Five Hundred Million Dollars
($3,500,000,000).

(n)

Nevada Resident

Means an employee for whom the employer maintains the following: (i) a copy of
the current and valid State driver’s license of the employee or a current and
valid identification card for the employee issued by the Nevada Department of
Motor Vehicles, (ii) if the employee is a registered owner of one or more motor
vehicles in Nevada, a copy of the current motor vehicle registration of at least
one of those vehicles, (iii) proof that the employee is employed full-time and
scheduled to work for an average minimum of 30 hours per week, and (iv) proof
that the employee is offered coverage under a plan of health insurance provided
by his or her employer either directly by the employer or through a third-party
plan paid for, at least in part, by the employer (for example, health insurance
provided through employer paid contributions to a fund that provides employee
health insurance). Whether an employee is a Nevada Resident shall be determined,
for purposes of a SB No. 1 Audit, on the last day of the period covered by such
audit.

(o)

Participant

Means a business that operates within the geographic boundaries of the Project
Site and that contributes to or participates in the Project and has been
formally designated as a Participant by the Lead Participant using the form
attached hereto as Exhibit H and incorporated herein, and approved as a
Participant by the Executive Director of the Office pursuant to the order
approved by the Board of the Office on November 20, 2014 (the “Order”).




Page 3 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

(p)

Project

Means improvements to and operations within the geographic boundaries of the
Project Site, undertaken by the Participants engaged in the common purpose or
business endeavor outlined in the Application.

(q)

Project Site

That certain site located in Storey County, Nevada, as further described on
Exhibit I.

(r)

Property Taxes

Means any taxes levied by the State or Storey County, or any local government,
pursuant to the provisions of chapter 361 of NRS.

(s)

Qualified Employee

Means an individual (i) employed by a Participant at the Project Site,
(ii) employed full-time and scheduled to work for an average minimum of 30 hours
per week, (iii) employed for at least three (3) consecutive months on the last
day of the period covered by a SB No. 1 Audit, and (iv) offered coverage under a
plan of health insurance provided by his or her employer, either directly by the
employer or through a third-party paid for, at least in part, by the employer
(for example, health insurance provided through employer paid contributions to a
fund that provides employee health insurance), and approved by the Office. An
individual engaged solely in the construction of the Project shall not be deemed
a Qualified Employee.

ARTICLE 2.

RECITALS

The Lead Participant together with all other Participants collectively intend to
make the Minimum Capital Investment and fulfill the other requirements of
Section 3.08 herein;

The Lead Participant submitted the Application which contains information the
Lead Participant represents to be true, and which satisfies the requirements of
SB No. 1 and other applicable statutory requirements for qualification for and
grant of tax abatements and incentives pursuant to SB No. 1, AB No. 1 and
Chapters 231, 360, 361, 363A, 363B, 372, 374 and 377 of the NRS;

Based upon the Lead Participant’s satisfaction of the applicable statutory
requirements and its representations, the Office approved, effective October 17,
2014, the Project’s eligibility for tax abatements and incentives in the amount
and to the extent set forth in the Order, which is attached hereto as Exhibit J
and incorporated herein;

NOW, THEREFORE, in consideration of this information, the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby mutually agree
as follows:




Page 4 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

ARTICLE 3.

INCENTIVE AGREEMENT SUMMARY OF TERMS

Section 3.01 Introduction

The terms of SB No. 1, AB No. 1, the Order and this Agreement, set forth the
requirements for the tax abatements and incentives approved by the Board of the
Office on November 20, 2014. Where the terms of the Application contradict this
Agreement, the terms of this Agreement shall govern. A summary of tax abatements
and incentives approved by the Board of the Office on November 20, 2014, and an
estimate of the economic impacts and tax revenues presented to the Board of the
Office are attached hereto as Exhibit K and incorporated herein. A copy of the
Exemption Letter issued by the Nevada Department of Taxation (“the Department”)
on December 17, 2014, is attached hereto as Exhibit L and incorporated herein
(“the Local Sales and Use Tax Exemption Letter”). The Lead Participant
understands and agrees that its continuing eligibility for the tax abatements
and incentives granted herein is expressly conditioned upon the Lead
Participant’s ongoing compliance with the terms of SB No. 1, AB No. 1, the
Order, and this Agreement.

Section 3.02 Abatement of Local Sales & Use Tax (NRS CHAPTER 374)

Pursuant to NRS Chapter 374, the Office has granted the Participants an
abatement of all Local Sales and Use Tax (as defined in Section 1(l) herein) for
a period of time beginning on October 17, 2014 and ending on June 30, 2034, as
set forth in the Local Sales and Use Tax Exemption Letter. All other sales and
use taxes are not abated. See Exhibit B.

Section 3.03 Abatement of Modified Business Tax (NRS CHAPTER 363B)

Pursuant to NRS Chapter 363B, the Office has granted the Participants an
abatement of all the Employer Excise Taxes imposed on the wages of employees
hired by the Participants for a period of time beginning on October 17, 2014 and
ending on June 30, 2024. See Exhibit C.

Section 3.04 Abatement of Personal Property Tax (NRS CHAPTER 361)

Pursuant to NRS Chapter 361, the Office has granted the Participants an
abatement of all the Property Taxes imposed on Eligible Personal Property
pursuant to NRS Chapter 361. This abatement shall be for a period of time
beginning on October 17, 2014 and ending on June 30, 2024. See Exhibit D.

Section 3.05 Abatement of Real Property Tax (NRS CHAPTER 361)

Pursuant to NRS Chapter 361, the Office has granted the Participants an
abatement of all the Property Taxes imposed against Eligible Real Property
pursuant to NRS Chapter 361. This abatement shall be for a period of time
beginning on October 17, 2014 and ending on June 30, 2024. See Exhibit E.

Section 3.06 Economic Development Rate Rider (NRS CHAPTER 704)

Pursuant to NRS Chapter 704, the Office, in consultation with the Public
Utilities Commission of Nevada, has granted the Lead Participant a Certificate
of Eligibility for an Economic Development Rate Rider for discounts to be
applied for eight years on rates for up to 25 megawatts of power used by the
Lead Participant within the Project Site pursuant to a contract with a term of
ten (10) years. See Exhibit F. Pursuant to AB No. 1, NRS Chapters 231 and 704,
and the attendant regulations for the Economic




Page 5 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Development Rate Rider Program, the Lead Participant shall be eligible for a
discount to the base tariff energy rate portion of its electric power bill equal
to: (i) thirty percent (30%) in the first and second years of the contract,
(ii) twenty percent (20%) in the third, fourth, fifth and sixth years of the
contract, and (iii) ten percent (10%) in the seventh and eighth years of the
contract.

Section 3.07 CHAPTER 360 – Transferable Tax Credits for Economic Development

(a) Pursuant to NRS Chapter 360, the Office has granted the Lead Participant
Certificates of Eligibility for Transferable Tax Credits for up to One Hundred
Ninety Five Million Dollars ($195,000,000) in transferable tax credits over a
period of seven consecutive State fiscal years beginning July 1, 2015 and ending
June 30, 2022. For each of those seven State fiscal years, the cumulative amount
of transferable tax credits issued to the Lead Participant in Certificates of
Transferable Tax Credits shall not exceed the amounts in the following schedule:

 

Year(s)

Amount

2015-2016

Forty Five Million Dollars ($45,000,000)

2015-2017

Ninety Million Dollars ($90,000,000)

2015-2018

One Hundred Thirty Five Million Dollars ($135,000,000)

2015-2019

One Hundred Eighty Million Dollars ($180,000,000)

2015-2020

One Hundred Ninety Five Million Dollars ($195,000,000)

2015-2021

One Hundred Ninety Five Million Dollars ($195,000,000)

2015-2022

One Hundred Ninety Five Million Dollars ($195,000,000)

Any credits earned in a fiscal year prior to June 30, 2022, but not issued
because issuance would cause the cumulative amount of Certificates of
Transferable Tax Credits issued to exceed the maximum amounts allowed in the
schedule above may be carried forward for issuance to the Lead Participant in
subsequent fiscal years ending on or before June 30, 2022. Each Certificate of
Transferable Tax Credits issued to the Lead Participant pursuant to NRS Chapter
360 and ARTICLE 4 herein may be transferred only once, and shall expire four
(4) years after the date on which the Certificate of Transferable Tax Credits is
issued to the Lead Participant. Should the total amount of Certificates of
Transferable Tax Credits issued to the Lead Participant amount to less than One
Hundred Ninety Five Million Dollars ($195,000,000) after the Office’s issuance
of a Certificate of Transferable Tax Credits related to the Lead Participant’s
SB No. 1 Audit for the period ending June 30, 2022, such remainder shall not be
available to the Lead Participant, and will be considered forever forgone.

(b) Pursuant to NRS Chapter 360, the Lead Participant was approved for
Certificates of Eligibility for Transferable Tax Credits at a meeting of the
Board of the Office on November 20, 2014. See Exhibit G.

(c) Each Certificate of Transferable Tax Credits issued pursuant to subsection
(a) above shall be in a total amount equal to: (i) Twelve Thousand Five Hundred
Dollars ($12,500) for each new Qualified Employee, up to a maximum of 6,000
Qualified Employees, (ii) five percent (5%) of the first One Billion Dollars
($1,000,000,000) of new Capital Investment in the State made collectively by the
Participants in the Project, and (iii) two and eight tenths percent (2.8%) of
the next Two Billion Five Hundred Million Dollars ($2,500,000,000) of new
Capital Investment in the State made collectively by the Participants in the
Project, all subject to the annual State fiscal year maximum amount described in
subsection (a) above. For purposes of this subsection (c), “new” shall mean the
amount resulting from subtracting the Qualified Employees or Capital Investment
at the end of the period covered by the most




Page 6 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

recent SB No. 1 Audit certified by the Office from the Qualified Employees or
Capital Investment, as applicable, at the end of the period covered by the
current SB No. 1 Audit. The wages of the Qualified Employees of the Project for
federal income tax purposes reported or required to be reported on Form W-2 must
amount to a cumulative weighted average rate of at least Twenty Two Dollars
($22) per hour. Whether the requirement is met shall be measured on the basis of
a cumulative weighted average ascertained by dividing the total wages paid by
the number of hours worked in each period covered by each then-existing SB No. 1
Audit.

Section 3.08 Continuing Requirements Applicable to Lead Participant

The Lead Participant understands and agrees that its continuing eligibility for
the tax abatements and incentives granted herein is expressly conditioned upon
its compliance with the following requirements:

(a)

Capital Investment Requirement

Provide documentation satisfactory to the Office that the Participants in the
Project collectively will make the Minimum Capital Investment in the State
during the Construction Period.

(b)

Common Purpose

Provide documentation satisfactory to the Office that the Participants in the
Project are engaged, and will continue to be engaged, in the common purpose or
business endeavor set forth in the Application.

(c)

Place of Business

Provide documentation satisfactory to the Office that the place of business of
each Participant for this Project is and continues to be located within the
geographic boundaries of the Project Site.

(d)

Registration

Provide documentation satisfactory to the Office that each Participant in the
Project is licensed to do business in the State and holds all other licenses or
permits required by the State or Storey County to conduct the endeavor set forth
in the Application at the Project Site.

(e)

Construction Employer Health Insurance

Provide documentation satisfactory to the Office that each employer engaged in
the construction of the Project offers coverage under a plan of health insurance
and that each employee engaged in the construction of the Project is offered
coverage under the plan of health insurance provided directly by his or her
employer or through a third-party paid for, at least in part, by the employer
(for example, health insurance provided through employer paid contributions to a
fund that provides employee health insurance).

(f)

Operations Health Insurance

Provide documentation satisfactory to the Office that the Lead Participant and
each Participant in the Project offers coverage under a plan of health insurance
and that each employee is offered coverage under a plan of health insurance
provided directly by his or her employer or through a third-party paid for, at
least in part, by the employer (for example, health insurance provided through
employer paid contributions to a fund that provides employee health insurance).




Page 7 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

(g)

Nevada Residency Requirement

Provide documentation satisfactory to the Office that at least fifty percent
(50%) of the employees engaged in construction of the Project and fifty percent
(50%) of the Qualified Employees engaged at the Project are Nevada Residents,
unless such requirement is waived by the Executive Director of the Office upon
proof satisfactory to the Executive Director of the Office that there is an
insufficient number of Nevada Residents available and qualified for such
employment. Whether the requirements of this subsection (g) (the “Nevada
Residency Requirement”) are met shall be measured by identifying whether each
individual employee meets the standards for a Nevada Resident, and comparing the
total number of Nevada Resident employees to the total number of all employees,
on a cumulative basis. Once an employee has been determined to be a Nevada
Resident by an SB No. Audit then that status need not be reevaluated by the
auditor in subsequent SB No. 1 Audits as long as at least sixty percent (60%) of
the employees were determined to be Nevada Residents in the most recent SB No. 1
Audit certified by the Office.

(h)

Continued Operations Requirement

The Lead Participant will maintain Continuous Business Operations in the State
until at least June 30, 2024, and will comply with the Nevada Residency
Requirement throughout the remaining term of this Agreement in any operations at
the Project Site continuing from July 1, 2024 through June 30, 2034.

(i)

Continued License and Registration Requirement

The Participant agrees to maintain, until at least June 30, 2024, all licenses
and permits described in Section 3.08(d). Failure to maintain the licenses and
meet the licensure requirements may be considered a breach of this Agreement.

ARTICLE 4.

COMPLIANCE AUDIT

(a) Pursuant to NRS Chapter 360, beginning with the State fiscal year ending
June 30, 2015 and ending with the State fiscal year ending June 30, 2034, the
Lead Participant agrees to provide the Office and the Department with a full
compliance audit (“SB No. 1 Audit”) of the Participants in the Project for each
such State fiscal year, or shorter period approved by the Office, during this
period, within sixty (60) days of the end of the State fiscal year, or shorter
period approved by the Office. This SB No. 1 Audit shall: (i) show the amount of
Capital Investment in the State by each Participant in the Project, which will
be further categorized by depreciable-life, in the manner shown in Exhibit M,
(ii) for each State fiscal year which begins during the Construction Period,
show the number of employees engaged in the construction of the Project, and
show the total number of construction employees and the percentage of
construction employees who are Nevada Residents, in the manner shown in Exhibit
N, (iii) show the number of Qualified Employees at the Project for each
Participant, the average wage paid to Qualified Employees throughout the period,
and show the total number of Qualified Employees and the percentage of Qualified
Employees who are Nevada Residents, in the manner shown in Exhibit O, (iv) be
certified by an independent certified public accountant licensed in the State
who is approved by the Office and the Department and (v) give the auditor’s
evaluation of the compliance of the Participants with the record




Page 8 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

keeping requirements of SB No. 1. The auditor may rely upon monthly audits
provided to Storey County if the audits are conducted by an independent
certified public accountant licensed in the State who is approved by the Office
and the Department, to the extent that the Storey County audits provide
information required in an SB No. 1 Audit, and provided that the Storey County
audits are provided in a form agreed to by GOED and the Department. The Lead
Participant further agrees to pay the cost of each SB No. 1 Audit required by
this Section 4(a), and of compliance with any audit-related requirements.

(b) Within Fourteen (14) business days after receipt of a SB No. 1 Audit
provided by the Lead Participant pursuant to subsection (a), and any other
information required by the Office and the Department, the Office, in
consultation with the Department, shall determine whether to certify the SB
No. 1 Audit and make a determination of whether a Certificate of Transferable
Tax Credits will be issued. If the Office and the Department determine within
the fourteen (14) business days that the SB No. 1 Audit is incomplete then the
Office shall notify the Lead Participant of such determination within that time
period and the Lead Participant shall have Sixty (60) days to resubmit the SB
No. 1 Audit with such additional information as is reasonably necessary to make
it complete. Upon such resubmission the Office and the Department shall have an
additional Fourteen (14) business days to determine whether to certify the SB
No. 1 Audit and make a determination of whether a Certificate of Transferable
Tax Credits will be issued. If the Office and the Department certify the SB
No. 1 Audit and determine that all other requirements for the transferable tax
credits have been met, either upon the initial submission or any subsequent
resubmission, the Office shall notify the Lead Participant that the Certificate
of Transferable Tax Credits will be issued in an amount calculated pursuant to
Section 3.07(c) herein. Within Thirty (30) days after the receipt of the notice,
the Lead Participant shall make an irrevocable declaration of the amount of
transferable tax credits that will be applied to each fee or tax set forth in
the definition of Certificate of Transferable Tax Credits, thereby accounting
for all of the credits which will be issued. Upon receipt of the declaration,
the Office shall issue to the Lead Participant a Certificate of Transferable Tax
Credits in the amount approved by the Office for the fees or taxes included in
the declaration.

(c) In the event that the Office, in consultation with the Department, or the
Lead Participant determines that changes are needed to the SB No. 1 Audit
structure, the Office, the Department and the Lead Participant will meet
promptly and utilize best efforts to resolve all audit issues promptly. The
Office, in consultation with the Department, will make a timely determination
annually regarding whether the accounting firm selected to perform the SB No. 1
Audit has carried out its duties in accordance with the generally accepted
auditing standards promulgated by the Auditing Standards Board of the American
Institute of Public Accountants. In the event that the Office determines that
the firm has failed to perform to such standards, the Lead Participant will work
with the Office to select an alternate audit firm in a timely fashion.

(d) In the event that the Office, in consultation with the Department,
determines that information, over and above what is required by the SB No. 1
Audit to fulfill the obligations of SB1 and this Agreement, should be collected
and reported, the Lead Participant agrees to meet with the Office and the
Department, to determine the scope of this additional information and the
process through which such additional information shall be collected and
reported by the Lead Participant to the Office and the Department. Such meeting
must occur within thirty (30) days of the Lead Participant’s receipt of a
written request by the Office or the Department for such a meeting, and Lead
Participant shall provide this additional information to the Office and the
Department in a timely fashion.




Page 9 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

(e) The audit workpapers and supporting documentation for the information
audited in subsection (a) herein shall be available for confidential review by
the Office and the Department. Such workpapers and documentation shall
(i) constitute records and files of the Department which are confidential
pursuant to NRS 360.255 and (ii) constitute documents which are subject to the
confidentiality protections afforded to the Office consistent with section 6.14
of this Agreement.

ARTICLE 5.

RECAPTURE PROVISIONS

Section 5.01 Recapture of Abated Tax or Granted Incentives

(a) Recapture of Abated Taxes: In the event that the Office, in consultation
with the Department, makes a determination that the Participants have:
(i) failed to make the Minimum Capital Investment required in Section 3.08(a)
herein, (ii) failed to either meet the Nevada Residency Requirement in
Section 3.08(g) or obtain a waiver from the Executive Director of the Office
excusing their failure to meet this requirement, or (iii) failed to meet the
Continued Operations Requirement in Section 3.08(h), the Lead Participant shall
repay all abatements described in Sections 3.01 through 3.05, inclusive, of this
Agreement, with interest, in the amount determined by the Office. The Lead
Participant will make repayment of such abatement granted under NRS Chapter 360
to the Department, and will make repayment of such abatements under NRS Chapter
361 to the treasurer of Storey County, and the Department and Storey County
shall collect the amounts of such abatements under the procedures set forth in
Title 32 of NRS.

(b) Recapture of Transferable Tax Credits: In the event that the Office, in
consultation with the Department, makes a determination that: (i) the
Participants have failed to make the Minimum Capital Investment required in
Section 3.08(a) herein, (ii) the Participants have failed to either meet the
Nevada Residency Requirement in Section 3.08(g) or obtain a waiver from the
Executive Director of the Office excusing their failure to meet this
requirement, (iii) the Lead Participant has submitted any false statement,
representation or certification in any document submitted for the purpose of
obtaining transferable tax credits, or (iv) the Lead Participant otherwise
became ineligible for transferable tax credits after receiving them, then the
Lead Participant shall repay to the Department or the State Gaming Control
Board, as applicable, any portion of the transferable tax credits to which the
Lead Participant was not entitled, in the amount(s) determined by the Office in
consultation with the Department. The Department and the Gaming Control Board
shall collect the amounts of such transferable tax credits under the procedures
set forth in Titles 32 and 41, respectively.

(c) The Lead Participant’s duty to repay under paragraphs (a) and (b) of this
section shall not begin until:

(i) The Office, following consultation with the Department, serves upon the Lead
Participant a Notice of Default and Opportunity to Cure, giving the Lead
Participant the right, but not the obligation, to cure any default within thirty
(30) days of issuance of the notice;

(ii) The Lead Participant fails to cure the default within thirty (30) days of
issuance of the notice; and,




Page 10 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

(iii) The Office, following consultation with the Department, issues a written
determination that the Lead Participant has failed to cure the default which is
the subject of the notice, and specifying the amount of tax abatements and
transferable tax credits to be repaid.

(d) The Lead Participant shall make any repayments required under this
Section 5.01 within sixty (60) days of the issuance of a written determination
by the Office under paragraph (c) above.

(e) Any provisions of the NRS notwithstanding, the Statute of Limitations for
collecting amounts owed under this section shall be tolled until July 1, 2027.

(f) Determinations of the Office under paragraph (c)(iii) of this section may be
subject to appeal to the Nevada Tax Commission under the procedures set forth in
NRS Title 32, or to the Gaming Control Board under the procedures set forth in
NRS Title 41.

Section 5.02 Interest

Except as otherwise provided in NRS 360.232 and 360.320, the Lead Participant
shall, in addition to the amount of the abatement or incentive required to be
repaid pursuant to this Article 5, pay interest on the amount due in accordance
with NRS 99.040 for each month, or portion thereof, from the last day of the
month following the period for which the payment would have been made had the
abatement or incentive not been approved, until the date of payment.

ARTICLE 6.

MISCELLANEOUS TERMS

Section 6.01 Voluntary Agreement

The Lead Participant and the Office have agreed to voluntarily execute this
Agreement, with full knowledge of its legal significance, and with the express
intention of implementing the legal consequences provided for herein.

Section 6.02 Notices

Any notice provided under this Agreement shall be made to the Parties as
follows:

To the Office:

Governor’s Office of Economic Development

555 East Washington Boulevard

Suite 5400

Las Vegas, NV 89101

Attention: Executive Director

To the Department of Taxation:

Nevada Department of Taxation

1550 College Parkway

Carson City, NV 89706

Attention: Kathleen Douglas




Page 11 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

To Tesla:

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: Deepak Ahuja

Section 6.03 Entire Agreement

This Agreement incorporates all of the negotiations of the Lead Participant and
the Office and is the final expression and agreement of the Parties, and shall
supersede any and all prior agreements, commitments, and oral or written
representations by and between the Office and the Lead Participant.

Section 6.04 Amendments or Modifications

This Agreement may not be amended, waived, or modified in any manner without the
written consent of the Lead Participant and the Office.

Section 6.05 Partial Invalidity

Should any provision of this Agreement be deemed invalid, illegal, or
unenforceable by a court of law, administrative agency, board, or commission of
an administrative agency, such provision shall be severable from the remainder
of this Agreement and the validity, legality, and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.

Section 6.06 Choice of Law

This Agreement is a valid enforceable agreement and shall be enforced according
to its written terms under the laws of the State. The Lead Participant and the
Office agree to be bound by this Agreement, and any questions of interpretation,
or any actions arising based on the validity, enforcement, or interpretation of
this Agreement shall be governed by the law of the State. Venue for any legal
action concerning this Agreement shall lie exclusively in the First Judicial
District Court, Carson City, Nevada. Both Parties consent to jurisdiction and
venue in the State.

Section 6.07 Force Majeure

Neither Party shall be deemed to be in violation of this Agreement if it is
prevented from performing any of its obligations hereunder due to strikes,
failure of public transportation, civil or military authority, act of public
enemy, accidents, fires, explosions, or acts of God, including, without
limitation, earthquakes, floods, winds, or storms. In such an event the
intervening cause must not be through the fault of the Party asserting such an
excuse, and the excused Party is obligated to promptly perform in accordance
with the terms of this Agreement after the intervening cause ceases.

Section 6.08 Authorization to Sign

The Office and the Lead Participant each represent and warrant, through their
signatories, that such signatory is duly authorized to execute this Agreement
and that it is binding in accordance with its terms on the Party represented by
the signatory.




Page 12 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

Section 6.09 Counterparts

This Agreement may be executed in any number of counterparts; each of which when
executed and delivered shall be an original, but all such counterparts shall
constitute one and the same Agreement. Any signature page of this Agreement may
be detached from any counterpart without impairing the legal effect of any
signatures thereon, and may be attached to another counterpart, identical in
form thereto, but having attached to it one or more additional signature pages.
Facsimile, electronic signatures or signatures on a PDF via electronic mail
shall be effective as originals. This Agreement shall be effective by and
between the Office and the Lead Participant.

Section 6.10 Costs and Attorney Fees

Each Party shall bear its own costs and fees related to the matters set forth
herein as incurred prior to the full execution of this Agreement. In the event
that the Lead Participant is deemed to have breached this Agreement or failed to
comply with any of its requirements, each Party agrees to bear its own costs and
fees related to such breach of this Agreement, or revocation of the abatements
and incentives implemented under this Agreement.

Section 6.11 Paragraph and Section Headings

Paragraph and section headings within this Agreement are of no legal force and
effect, but are provided solely for convenience.

Section 6.12 Language of Agreement

The Parties agree that the Lead Participant and the Office have reviewed this
Agreement, and the Agreement and any potential ambiguity shall be construed
neutrally.

Section 6.13 Successors in Interest

The Lead Participant has represented that it possesses the necessary skill,
expertise and ability to carry out the development of the Project pursuant to SB
No. 1, the Order and this Agreement. The qualifications, experience, financial
capability and expertise of the Lead Participant are of particular concern to
the Office. It is because of these qualifications that the Office has entered
into this Agreement. No voluntary or involuntary assignee or successor in
interest to the Lead Participant shall acquire any rights or powers under this
Agreement without the written consent of the Office, which shall not be
unreasonably withheld. No assignee or successor in interest shall be approved by
the Office unless such assignee or successor in interest is bound by the terms
of this Agreement.




Page 13 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

Section 6.14 Confidentiality

The Lead Participant may request confidential treatment for materials provided
to the Office. The Office will evaluate such requests for confidential treatment
in accordance with applicable State laws and any protections subsequently
authorized under State law. The Lead Participant must mark and identify any
information that is the subject of a request for confidential treatment and must
include with its request an explanation of why the marked materials are entitled
to confidential treatment.

Section 6.15 Indemnification

The Lead Participant shall indemnify and hold harmless, to the extent that it
may legally do so, the State, and its agents, servants, employees, officers and
elected officials against any loss from any and every claim or demand of every
kind and character for asserted claims of negligence, gross negligence,
wantonness, willful misconduct or breach of any obligations and warranties
hereunder committed by Lead Participant in connection with the performance of
the Project or arising from the implementation of this Agreement. This
indemnification and hold harmless covenant covers and includes all claims and
legal defenses, present or future, which can or ever may be asserted by any
person or persons, or their heirs, successors or assigns, or any other legally
recognized entity, as a result of personal injuries, death, property damage, or
other legal damages in connection with the performance of the Project or arising
from the implementation of this Agreement.

Section 6.16 Termination of the Agreement

This Agreement shall terminate on June 30, 2034, unless terminated earlier by
written agreement of the Parties.

SIGNATURE PAGE FOLLOWS




Page 14 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first written above.

LEAD PARTICIPANT:

TESLA MOTORS, INC., a Delaware

corporation licensed in the State

 

 

 

 

By:

/s/ Deepak Ahuja

 

Deepak Ahuja, Chief Financial Officer

THE OFFICE:

STATE OF NEVADA, acting by and through

the NEVADA GOVERNOR’S OFFICE OF

ECONOMIC DEVELOPMENT

 

 

 

 

By:

/s/ Steven D. Hill

 

Steven D. Hill, Executive Director

 

Page 15 of 15

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT A

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

APPLICATION OF TESLA FOR INCENTIVES

 

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has

been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071849544901404.jpg]

 

 

GOED OFFICE USE ONLY

 

MMQ        X

NQ

Application Checklist pursuant to S.B. No. 1 (2014 Special Session)

 

DATE RECEIVED:

10/17/2014

Lead Participant’s Name:

Tesla Motors, Inc.

 

INITIALS

BJM

 

 

 

 

 

 

 

 

For All Participants

 

x

Participant letter requesting incentives (can be combined in one letter). In the
letter, please discuss the following:

 

 

 

 

 

•The names of Lead Participant and other Participants in the Nevada facility.

 

 

 

 

 

•The abatements and incentives being requested by the Lead Participant.

 

 

 

 

 

•The significance of the abatements and incentives to the decision to locate or
expand in Nevada.

 

 

 

 

 

•How the project will promote the economic development of the State and aid the
implementation of the State Plan for Economic Development including topics such
as: diversification from mining and gaming/hospitality, advancement of State
targeted sectors, including manufacturing, expansion of global engagement, and
innovation in core and emerging industries.

 

 

 

 

 

•Where the major markets are for the product to be distributed from the Nevada
facility.

 

 

 

 

 

•Job growth plans for the Participants and whether hiring will be from within
the state.

 

 

 

 

 

•Other topics including the Lead Participant’s business history and plans for
(i) community involvement, (ii) education and workforce development, (iii)
environmental policy and (iv) possible future expansions in the State.

 

 

 

 

x

A list of Participants in the Qualified project (Att: “A”).

 

 

 

 

x

A detailed description (e.g., company deck or brochure) of the business endeavor
for the Nevada facility (Att: “B”).

 

 

 

 

x

A detailed description (e.g., surveyor drawing and legal description) of the
Nevada facility location (Att: “C”).

 

 

 

 

x

Operations Employment Schedule (Att: “D”):

 

 

 

 

 

•Number of full-time employees, by position, the Participants’ intend to create.

 

 

 

 

 

•Average annual wage and weekly working hours for each job position.

 

 

 

 

 

•Projected number of employees based on a 1-year, 3-year, 5-year, 8-year and
10-year hiring plan.

 

 

 

 

x

Operations Employee health insurance and benefits package/plan (Submittal).

 

 

 

 

x

Construction Employment Schedule (Att: “E”).

 

 

 

 

x

Construction Employee health insurance and benefits package/plan (Submittal).

 

 

 

 

x

Capital Investment form (Att: “F”):

 

 

 

 

 

•Estimated list of the real property investment the Participants’ intend to
make.

 

 

 

 

 

•Estimated list of the equipment the Participants’ intend to purchase.

 

 

 

 

x

A copy of each Participants State of Nevada business license or application.
(Att. “G”)

 

 

 

 

x

If available, letters of support from the local government (e.g., city, county,
school district). (Att. “H”)

 

 

 

 

x

A recommendation letter from the local Regional Development Authority (RDA).
(Att. “I”)

 

 

 

 

x

Regional Development Authority: Economic Development Authority of Western
Nevada                        

 

 

 

 

 

RDA Contact Name:    Mike Kazmierski                                        
                                                                           

 

 

 

The purpose of this application is to establish program eligibility and estimate
incentive amounts based on the details provided. Incentives awarded are subject
to the requirements of Nevada Law. If eligible, actual incentive amounts will be
based on completion of an application, final approval at scheduled GOED Board
meetings, and ongoing compliance with the program’s contractual terms. All
information submitted as part of this application is a public record, subject
however, to those portions, upon request, the Executive Director determines to
be a trade secret or other confidential proprietary information of the business
pursuant to NRS [cite pending].

 

Please e-mail application packet to swillis@diversifynevada.com and cc:
bmamer@diversifynevada.com

Nevada Governor’s Office of Economic Development

555 E. Washington Ave., Ste 5400 • Las Vegas, Nevada 89101 • 702.486.2700 •
(Fax) 702.486.2701 • www.diversifynevada.com

Rev. 9/15/2014

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

17

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071849559281405.jpg]

 

Application pursuant to S.B. 1 No. 1 (2014 Special Session)

Company is an / a: (check one)

Company Name:

Tesla Motors, Inc.

 

þ

New Business in Nevada

Date of Application:

October 17, 2014

 

¨

Expansion of Existing Nevada company        

 

 

 

 

 

 

 

Section 1-Type of Incentives

 

    Please check all that the company is applying for on this application:

 

 

 

 

 

 

þ

Sales & Use Tax Abatement

þ

Real Property Tax Abatement

þ

Economic Diversification District4

 

 

 

 

 

 

            þ

Modified Business Tax Abatement

þ

Economic Development Rate Rider  (EDRR)1

 

 

 

 

 

 

 

 

þ

Personal Property Tax Abatement

þ

Transferable Tax Credits2,3

 

 

 

1 The EDRR program requires pre-approval authorization prior to application, is
subject to program funding limitations, and may not be available for all
applicants.

 

2 The transferable tax credit program requires a minimum investment of $3.5
billion over a ten year period. 3 Tesla requests up to $195,000,000.00 in
transferable tax credits.

 

4 Formation of an Economic Diversification District can only be completed
through separate application to governing body of sponsoring municipality.
Checked box is for information only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 2 - Corporate Information

 

 

    COMPANY NAME (Legal name under which business will be transacted in Nevada)

FEDERAL TAX ID #

    Tesla Motors, Inc.

91-2197729

    CORPORATE ADDRESS TO RECEIVE DOCUMENTS

CITY / TOWN

STATE / PROVINCE        

ZIP

    3500 Deer Creek Road

Palo Alto

CA

94304

    TELEPHONE NUMBER

WEBSITE

 

    (650) 681-5000

http://www.teslamotors.com

 

    COMPANY CONTACT NAME

COMPANY CONTACT TITLE

 

    Daniel Witt

Manager, Business Development and Policy

 

    E-MAIL ADDRESS

PREFERRED PHONE NUMBER

 

    dwitt@teslamotors.com

(650) 681-5000

 

Has your company ever applied and been approved for incentives available by the
Governor’s Office of Economic Development?

¨  

Yes

þ

  No        

 

 

If Yes, list the program awarded, date of approval, and status of the accounts
(attach separate sheet if necessary):

 

 

Section 3 - Nevada Facility

 

    Type of Facility:

 

¨

Headquarters

¨

Service Provider

 

þ

Technology

þ

Distribution / Warehouse / Logistic

 

¨

Back Office Operations

þ

Manufacturing

 

þ

Research & Development / Intellectual Property

 

¨

Other:                                             

 

PERCENT OF COMPANY’S MARKET OUTSIDE OF NEVADA

EXPECTED DATE OF NEW / EXPANDED OPERATIONS (MONTH / YEAR)

100%

Jul-2016

NAICS CODE / SIC

INDUSTRY TYPE

335912

Primary Battery Manufacturing

    DESCRIPTION OF COMPANY’S NEVADA OPERATIONS (COMPANY DECK IS ACCEPTABLE)

    Manufacturing of Lithium Ion battery cells and assembly of battery modules
and packs for the purposes of both vehicle integration and stationary storage
production.

PROPOSED / ACTUAL NEVADA ADDRESS (Must be within designated project site)

CITY / TOWN         

COUNTY        

ZIP

Electric Avenue

McCarran

Storey County

89434            

    WHAT OTHER STATES / REGIONS / CITIES ARE BEING, WERE CONSIDERED FOR YOUR
COMPANY’S RELOCATION / EXPANSION / STARTUP?

    Arizona, California, Oregon, New Mexico, Texas, Utah, Washington

Section 4 - Site Selection Factors

 

    Please rate the following in order of importance to the company’s business
(1 = very low; 5 = very high):

Availability of qualified workforce:

  3  

Utility infrastructure:

  5  

State and local tax structure:

  5  

Labor costs:

  5  

Utility costs:

  5  

State and local incentives:

  5  

Real estate availability:

  4  

Transportation infrastructure:

  4  

Business permitting & regulatory  structure:

  5  

Real estate costs:

  4  

Transportation costs:

  3  

Access to higher education resources:

  3  

 

 

 

 

 

 

    OTHER FACTORS & RATINGS (N.A. IF INCLUDED IN PARTICIPANT LETTER)

 




1 of 4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

Section 5-Real Estate & Construction (Fill in either New Operations/Startup or
Expansion, not both.)

 

NEW OPERATIONS / STARTUP

 

EXPANSIONS

 

Part 1. ARE YOU CURRENTLY / PLANNING ON

 

Part 1. ARE YOU CURRENTLY LEASING SPACE IN NV?

 

LEASING SPACE IN NV?

No  

 

If No, skip to Part 2. If Yes, continue below:

 

If No, skip to Part 2. If Yes, continue below:

 

What year(s)?

 

What year(s)?

 

How much space (sq. ft.)?

 

How much space (sq. ft.)?

 

Annual lease cost at current space:

 

Annual lease cost of space:

 

Due to expansion, will you lease additional space?

 

Do you plan on making building tenant improvements?

 

If No, skip to Part 3. If Yes, continue below:

 

If No, skip to Part 2. If Yes*, continue below:

 

Expanding at the current facility or a new facility?

 

When to make improvements (month, year)?

 

What year(s)?

 

 

 

How much expanded space (sq. ft.)?

 

Part 2. ARE YOU CURRENTLY / PLANNING ON BUYING

 

Annual lease cost of expanded space:

 

OR BUILDING AN OWNER-OCCUPIED FACILITY IN NV?

Yes  

 

Do you plan on making building tenant improvements?

 

If Yes*:

 

If No, skip to Part 3. If Yes*, continue below:

 

Purchase date, if buying (month, year):

N/A  

 

When to make improvements (month, year)?

 

When to break ground, if building (month, year)?

Oct-2014  

 

 

 

Estimated completion date, if building (month, year):

Oct-2017  

 

Part 2. ARE YOU CURRENTLY OPERATING AT AN

 

How much space (sq. ft.)?

5.8M  

 

OWNER-OCCUPIED BUILDING IN NV?

 

 

 

If No, skip to Part 3. If Yes, continue below:

 

*Please complete Section 6-Capital Investment for New Operations / Startup.

   (Can be replaced by a completed Capital Investment form.)

 

How much space (sq. ft.)?

 

Current assessed value of real property?

 

Due to expansion, will you be making building improvements?

 

If No, skip to Part 3. If Yes*, continue below:

 

When to make improvements (month, year)?

 

 

 

Part 3. DO YOU PLAN ON BUILDING OR BUYING A

 

NEW FACILITY IN NV?

 

If Yes*, continue below:

 

Purchase date, if buying (month, year):

 

When to break ground, if building (month, year)?

 

Estimated completion date, if building (month, year):

 

How much space (sq. ft.)?

 

 

 

* Please complete Section 6-Capital Investment for Expansions below.

Section 6 - Capital Investment (Fill in either New Operations/Startup or
Expansion, not both.)

 

NEW OPERATIONS / STARTUP

 

EXPANSIONS

 

 

 

 

 

HOW MUCH CAPITAL INVESTMENT IS PLANNED? (Breakout below):

 

HOW MUCH CAPITAL  INVESTMENT IS PLANNED? (Breakout below):

 

 

 

 

 

Land:

N/A  

 

Land:

 

Building Purchase (if buying):

N/A  

 

Building Purchase (if buying):

 

Building Hard Costs (if building / making improvements):

$1.1 billion  

 

Building Hard Costs (if building / making improvements):

 

Equipment Cost:

$3.9 billion  

 

Equipment Cost:

 

Total:

$5.0 billion  

 

Total:

 

 

 

 

 

 

 

Is the equipment purchase for replacement

 

 

 

of existing equipment?

 

 

 

Current assessed value of personal property in NV:

 

 

 

(Must attach the most recent assessment from the County Assessor’s Office.)

 




2 of 4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Section 7a-Operations Employment (Fill in either New Operations/Startup or
Expansion, not both.)

 

NEW OPERATIONS / STARTUP

 

 

EXPANSIONS

 

How many qualified employees* are intended to be hired

 

How many qualified employees* are intended to be hired

 

by the end of the allowable 10-year period?:

6,500  

 

by the end of the allowable 10-year period?:

 

Average hourly wage of these employees:

$26.16 (fn1)  

 

Average hourly wage of these new employees:

 

fn1: This figure represents an average hourly W-2 wage. It includes

 

How many full-time employees prior to expansion?:

 

overtime and other items included in income for federal income tax purposes.

 

Average hourly wage of these employees:

 

 

 

Total number of employees after expansion:

 

 

 

 

 

* A qualified employee must be employed at the site of a qualified project,
scheduled to work an average minimum of 30 hours per week, is offered coverage
under a plan of health insurance provided by his or her employer, is eligible
for health care coverage, and whose position is a “primary job” as set forth in
NAC 360.474.

            þ

OTHER COMPENSATION (Check all that are projected to apply):

 

þ

Overtime

 

¨     Merit increases

 

þ

PTO / Sick / Vacation

 

¨    COLA adjustments

 

þ

Bonus

 

¨    Tuition assistance

 

þ

Retirement Plan / Profit Sharing / 401(k)

 

¨     Other:                                 

 

 

 

 

 

 

        BRIEF DESCRIPTION OF ADDITIONAL COMPENSATION PROGRAMS AND ELIGIBILITY
REQUIREMENTS (Attach a separate sheet if necessary):

 

Section 7b - Construction Employment

 

GENERAL CONTRACTOR

 

 

SUBCONTRACTORS & OTHERS

 

How many employees are intended to be hired

 

How many employees are intended to be hired

 

by the end of the allowable 10-year period?:

**  

 

by the end of the allowable 10-year period?:

**

 

Average hourly wage of these employees:

**  

 

Average hourly wage of these employees:

**

 

 

 

 

 

Each Construction Employer engaged in the construction at the Qualified project
must offer a plan of health insurance to each construction employee employed at
the Qualified project.

OTHER COMPENSATION (Check all that are projected to apply):

 

This information will vary by contractor.

 

¨

Overtime

 

¨    Merit increases

 

¨

PTO / Sick / Vacation

 

¨    COLA adjustments

 

¨

Bonus

 

¨    Tuition assistance

 

¨

Retirement Plan / Profit Sharing / 401(k)

 

¨    Other:                                 

 

 

 

 

 

 

    BRIEF DESCRIPTION OF ADDITIONAL COMPENSATION PROGRAMS AND ELIGIBILITY
REQUIREMENTS (Attach a separate sheet if necessary):

 

 

 

** See Addendum 3.

 

 

 

 

 

 

 

 

Section 8a-Operations Employee Health Insurance Benefit Program

 

 

Is health insurance for employees and an option for dependents offered?:

 

Yes (copy of benefit plan must be attached)

No

Package includes (check all that are projected to apply):

 

This information will vary by participant.

 

¨    Medical

¨     Vision

¨     Dental

Other:

See Attachment “J” and individual certifications.

 

Qualified after (check one):

 

 

 

 

 

¨ Upon employment

¨    Three months after hire date  

            ¨    Six months  after hire date

Other:                                 

 

 

 

 

 

 

 

 

COST OF HEALTH INSURANCE FOR COMPANY (annual amount
per employee):

PERCENTAGE OF HEALTH INSURANCE COVERAGE:

 

    By Company:

By Employee:

 




3 of 4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

 

 

 

 

 

Section 8b-Construction Employee Health Insurance Benefit Program

 

Is health insurance for employees and an option for dependents
offered?:                                Yes (copy of benefit plan must be
attached)                        No

Package includes (check all that are projected to apply):

This information will vary based on contractor. See individual certifications.

 

¨    Medical

¨    Vision

¨    Dental

Other:                                 

 

 

 

 

 

 

 

    Qualified after (check one):

 

 

 

 

 

 

¨    Upon employment

¨     Three months after hire  date

¨    Six months after hire date

Other:                             

 

 

 

 

 

 

 

COST OF HEALTH INSURANCE FOR COMPANY (annual amount per employee):
        PERCENTAGE OF HEALTH INSURANCE COVERAGE:

 

 

 

 

 

 

By Company:

By Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 9-Certification

 

I, the undersigned, hereby grant to the Governor’s Office of Economic
Development access to all pertinent and relevant records and documents of the
aforementioned Lead Participant. I understand this requirement is necessary to
qualify and to monitor for compliance of all statutory and regulatory provisions
pertaining to this application.

 

If this application is approved, the Lead Participant will monitor and update
the material information related to Participants, job creation and capital
investment as needed to ensure the Lead Participant remains eligible for the
incentives granted.

 

Being the Lead Participant, I do hereby declare that the facts herein stated are
true and that all licensing and permitting requirements will be met prior to the
commencement of operations:

 

 

 

 

 

 

 

Daniel Witt

 

/s/ Daniel Witt

Name of person authorized for signature

 

Signature

 

 

 

 

 

 

Manager, Business Development and Policy

 

October 17, 2014

Title

 

Date

Nevada Governor’s Office of Economic Development

555 E. Washington Ave., Ste 5400 • Las Vegas, Nevada 89101 • 702.486.2700 •
(Fax) 702.486.2701 • www.diversifynevada.com

 

4 of 4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

 

 

 

 

 

[g201508071849595531406.jpg]

Confidential Treatment Requested by Tesla Motors, Inc.

Alex Leath

Partner

Direct: (205) 521-8899

aleath@babc.com

October 17, 2014

BY E-MAIL

Steve Hill

Executive Director

Nevada Governor’s Office of Economic Development

555 E. Washington Avenue

Suite 5400

Las Vegas, NV 89101

RE:

Gigafactory Lead Participant Letter Requesting Incentives

Dear Mr. Hill,

Enclosed with this letter is the application to the State of Nevada Governor’s
Office of Economic Development (the “Office”), as required under Section 11 of
S.B. No. 1 (2014 Special Session) (referred to herein as the “Act”), for certain
incentives related to Tesla Motors, Inc’s proposed Gigafactory to be developed
in Storey County, Nevada (the “Project”). The purpose of this letter is to
comply with the application checklist provided by your office.

1) Participants:

The Lead Participant in the Project is Tesla Motors, Inc. (“Tesla”). Tesla is an
active Nevada foreign corporation.

Panasonic Corporation has entered into an agreement with the Lead Participant to
provide certain manufacturing and supply functions as well as invest in
associated equipment, machinery, and other manufacturing tools at the Project.
As such, Panasonic Corporation is expected to be a Participant in the Project.

Certain affiliate entities of the Lead Participant and of Panasonic Corporation,
which presently exist or may be organized at a later date, will likely own
certain real and personal property related to the Project and may participate in
the operation of the Project. Likewise the Lead Participant and Panasonic
Corporation may enter into other agreements with suppliers, vendors, customers,
service providers, and related businesses for the provision of certain functions
related to the Project. These additional entities may be deemed “Participants”
for purposes of the Act. The Lead Participant will notify the Office as such
additional entities become Participants with respect to the Project, and request
a determination by the Office that said Participants are engaged in a common
purpose pursuant to the Act.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

Steve Hill

October 17, 2014

Page 2

                                             

 

 

2) Abatements and Incentives Requested:

The Lead Participant, on behalf of itself and the other Participants at the
Project, for the benefit of the Lead Participant and the Project, hereby
requests any and all abatements and incentives available under the Act,
including, but not limited to, the following:

(i) CREDITS—Up to One Hundred Ninety Five Million ($195,000,00.00) in
transferable credits against any tax imposed by chapters 363A and 363B of the
Nevada Revised Statutes (“NRS”); the gaming license fees imposed by the
provisions of NRS 463.370; any tax imposed by chapter 680B of NRS; or any
combination of those fees and taxes.

(ii) ABATEMENTS—Abatement of the following sales and use taxes, property taxes,
and employer excise taxes:

(a) SALES AND USE TAXES:

•

Local School Support Tax, NRS Chapter 374

•

Basic City-County Relief Tax, NRS Chapter 377

•

Supplemental City-County Relief Tax, NRS Chapter 377

(b) PROPERTY:

•

Taxes on real and personal property levied by Chapter 361 of NRS.

(c) EMPLOYER EXCISE TAXES:

•

Taxes imposed on the wages paid by an employer pursuant to Chapter 363B of NRS.

(iii) REIMBURSEMENT PAYMENT—Reimbursement payments to the Lead Participant in an
amount equal to the sum of each of the following tax items paid to the State or
Storey County, as applicable, from any Participant within the Economic
Diversification District for the Project:

•

Sales Tax, NRS Chapter 372

•

Promotion of Tourism, Chapter NRS 377A

•

Infrastructure, NRS Chapter 377B

•

Tricounty Railway Commission, Local Acts including Nevada Commission for the
Reconstruction of the V&T Railway Act of 1993 – Chapter 566 of the Statutes of
Nevada

3) Significance of Abatements and Incentives on Decision to Locate:

The availability of abatements and incentives played a significant role in the
decision of the Lead Participant to locate the Project in the State of Nevada.
While many other factors played a significant role in the location decision,
including workforce, availability of a suitable project site, and logistics
considerations, among others, without the availability of the abatements and
incentives offered by the State of Nevada and Storey County, the State would not
have been a competitive option for location of the Project.




2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

Steve Hill

October 17, 2014

Page 3

                                             

 

4) How the Project will Promote Economic Development of the State:

The Project is expected to have a profound impact on the economic development
and the economic diversity of the State of Nevada as described in the 44 page
report prepared by Applied Economics for the Office, dated September 2014.
Portions of such report are summarized as follows:

The Project is expected to create a total of 6,500 jobs within the next four
years with an average wage estimated at $26.16 per hour. Capital investment is
expected to total nearly $5 Billion over that same period, with an additional $5
Billion in capital investment planned through the year 2028. Construction of the
Project is expected to result in a one-time $2.4 Billion economic impact.
Operation of the Project is expected to result in an annual impact in excess of
$5 Billion at full implementation. Overall, the Project may generate in excess
of $100 Billion in economic impact over the next twenty years.

This impact is more than numbers – it fits firmly within the State of Nevada’s
Plan for Excellence in Economic Development (the “Plan”). The first economic
development liability listed in the Plan is an “economy oriented toward
consumption sectors.” The Project will serve to re-orient the State of Nevada’s
economy towards production as the Project exports its finished goods out of the
state and internationally. Additionally, a global consortium of suppliers and
partners are likely to play significant roles in the Project. The
technologically-advanced nature of the Project and its resultant products will
support the State of Nevada’s innovation and technology focus as outlined in the
Plan. Finally, the Project represents the top-tier of several targeted
sectors. The Project will utilize and develop clean energy. It may require
expansion of existing mining operations and potentially encourage the
development of new ones. It will be an advanced manufacturing operation, which
will also entail significant logistics operations. As such, the Project will
have a significant, positive impact on several of targeted sectors described in
the Plan.

5) Major Markets for Product Distribution:

The primary market for distribution of the lithium-ion batteries to be produced
at the Project is the Tesla automobile manufacturing plant located in Fremont,
California. Once the lithiumion batteries are installed in the Tesla
automobiles, such vehicles are distributed throughout the United States and
internationally. Additionally, certain other industries such as automotive
manufacturers and suppliers, electric utilities, and other power generation and
storage companies located throughout the United States and internationally will
likely become major markets for the products produced at the Project.




3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

Steve Hill

October 17, 2014

Page 4

                                             

 

 

6) Job Growth Plans:

The Project intends to include approximately 6,500 employees by the end of
calendar year 2022. The job growth plan is more fully described in the enclosed
Operations Employment Schedule Form. Tesla is well aware of the requirement that
at least 50% of the jobs at the Project be filled by residents of the State of
Nevada.

7) Business History and Plans:

Tesla is a U.S.-based, American-owned manufacturer of battery electric vehicles
(“EV”), founded in 2003 and headquartered in Palo Alto, CA. Tesla, which employs
more than 8,000 workers worldwide, designs and manufactures EVs, as well as EV
powertrains for partners such as Toyota and Daimler (makers of the Mercedes-Benz
brand) and stationary storage systems for commercial sale. Tesla successfully
launched the Roadster in 2008 with its industry-leading efficiency (245 mile
range on a single charge), performance (0 to 60 mph in 3.7 seconds), and design.
The Tesla Model S, winner of numerous industry awards, was launched in 2012 and
is built entirely at a formerly shuttered GM plant in Fremont, CA.

The Tesla Gigafactory will be the Company’s largest expansion in its history and
seeks to double the world’s current manufacturing capacity of battery cells by
2020.

We look forward to working with you to on the Project.

 

 

Sincerely,

 

/s/ Alex Leath

Alex Leath

Partner

Enclosures

cc: Brad Mamer, Shante Willis

 

4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Other Participants

 

 

 

 

Lead Participant: 

Tesla Motors, Inc.

County: 

Storey County

Directions: Provide information on other Participants in the Project. A
Participant means a business which operates within the geographic boundaries of
a project site and which contributes to or participates in the Project. A
Project is undertaken by a business or group of businesses located within the
same project site and engaged in a common purpose or business endeavor.

 

 

 

 

 

 

 

Co-Participant #1 Information

 

COMPANY NAME (Legal name under which business will be transacted in Nevada)

FEDERAL TAX ID #

    Panasonic Energy Corporation of North America

 

 

47-1994325

CORPORATE MAILING ADDRESS

CITY / TOWN

STATE / PROVINCE

ZIP

Panasonic Corporation of North America, Two Riverfront Plaza

Newark

NJ

 

07102-5490    

NEVADA ADDRESS (Must be within designated project site)

CITY / TOWN

STATE / PROVINCE

ZIP

Electric Avenue

McCarran

NV

 

89434

TELEPHONE NUMBER

WEBSITE

 

 

 

Pending

Pending

 

 

 

COMPANY CONTACT NAME

COMPANY CONTACT TITLE

Stephen Weingarten

Assistant General Counsel and Assistant Secretary

E-MAIL ADDRESS

PREFERRED PHONE NUMBER

stephen.weingarten@us.panasonic.com

 

(201) 392-4752

Has your company ever applied and been approved for incentives available by the
Governor’s Office of Economic Development?

 

¨    Yes         þ    No      

 

If Yes, list the program awarded, date of approval, and status of the accounts
(attach separate sheet if necessary):

 

 

 

Co-Participant #2 Information

 

COMPANY NAME (Legal name under which business will be transacted in Nevada)

FEDERAL TAX ID #

Other Participants will be added as the Project moves forward.

 

 

CORPORATE MAILING ADDRESS

 

CITY / TOWN

 

STATE / PROVINCE

 

ZIP

 

NEVADA ADDRESS (Must be within designated project site)

 

CITY / TOWN ¨             ¨    

STATE / PROVINCE 

ZIP

TELEPHONE NUMBER

 

WEBSITE

 

COMPANY CONTACT NAME

 

COMPANY CONTACT TITLE

 

E-MAIL ADDRESS

 

PREFERRED PHONE NUMBER

 

 

Has your company ever applied and been approved for incentives available by the
Governor’s Office of Economic Development?

 

¨    Yes         ¨    No      

 

If Yes, list the program awarded, date of approval, and status of the accounts
(attach separate sheet if necessary):

 

 

 

 

Co-Participant #3 Information

 

COMPANY NAME (Legal name under which business will be transacted in Nevada)

¨        ¨         

FEDERAL TAX ID #

CORPORATE MAILING ADDRESS

 

CITY / TOWN

 

STATE / PROVINCE

 

ZIP

 

NEVADA ADDRESS (Must be within designated project site)

 

CITY / TOWN

 

STATE / PROVINCE

 

ZIP

 

TELEPHONE NUMBER

 

WEBSITE

 

COMPANY CONTACT NAME

 

COMPANY CONTACT TITLE

 

E-MAIL ADDRESS

 

PREFERRED PHONE NUMBER

 

 

Has your company ever applied and been approved for incentives available by the
Governor’s Office of Economic Development?

 

¨    Yes         ¨    No      

 

If Yes, list the program awarded, date of approval, and status of the accounts
(attach separate sheet if necessary):

 

 

EXPAND AS NECESSARY FOR OTHER CO-PARTICIPANTS

 

 

Attachment “A”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Description of the Nevada Facility

 

 

 

 

 

Lead Participant: 

Tesla Motors, Inc.

County: 

Storey County

Directions: A detailed description of the Nevada facility, including a
description of the common purpose or business endeavor in which the participants
in the project proposed or are engaged. With pre-approval from the Office, an
alternative facility description will be considered provided it includes the
necessary information.

 

The Tesla Gigafactory is 5.5 million square-foot facility located in the Tahoe
Reno Industrial Center which will be utilized for the manufacturing of

Lithium Ion battery cells and assembly of battery modules and packs for the
purposes of both vehicle integration and stationary storage production.

 

At its peak, it is anticipated to produce more than 50 GWh in annual battery
production, which is enough for 500,000 Tesla cars.

 

See Addendum 1 for a more detail description which is deemed confidential
proprietary information of Tesla.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPAND AS NECESSARY OR CAN BE REPLACED BY SEPARATE DOCUMENT

 

 

 

 

Attachment “B”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

Gigafactory Scope Narrative

The Gigafactory scope has not been developed to the point where construction
manpower and spending estimates can be made for the entire project. The
statements made herein reflect our understanding of the initial phases of the
construction effort. Please note that Yates has not currently been contracted to
manage the installation of Tesla’s proprietary process equipment so any
statements regarding such installation are subject to the direction of Tesla and
its manufacturing partners. As the project is further defined, estimates will be
updated.

 

 

 

 

The Gigafactory will be constructed in multiple phases. To support the phased
construction approach and ultimately the full build out, the site development
effort is now underway. The building pad is under construction in preparation
for structural foundations. Initial site development activities

 

[***]

include changes to Electric Avenue, storm retention, underground utilities and
the construction of internal roads and parking lots. In support of the
construction operations, site logistics development is underway consisting of
temporary offices, electrical power, fencing, and security.

The initial construction phases are described as [***] and [***]. The concept
layout of the Gigafactory is shown in the exhibit. [***] The placement of
process manufacturing equipment will begin [***].

 

 

 

[***]

[***] structural concrete foundations will begin [***], following the
construction of the building pad. Structural steel erection will follow closely
behind the foundations and will continue into [***]. As structural steel
progresses the building envelope; the roofing system, siding and windows, will
follow. Following the building

envelope, the mechanical, electrical and process systems begin to advance and
will continue to support the manufacturing equipment. As these systems come on
line, Tesla’s manufacturing partners will start installing equipment in [***].
The installation and commissioning of the mechanical, electrical and process
systems will continue through [***].

During the construction of [***] the site development activities will continue
to progress, providing access, drainage, parking lots and utility services
required for the factory’s operation.

 

 

 

 

Addendum 1.1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Description of the Nevada Facility’s Location

 

 

 

 

 

Lead Participant: 

Tesla Motors, Inc.

County: 

Storey County

Directions: A detailed description of the location of the project, including a
precise description of the geographic boundaries of the project site. An
acceptable description is in the form of a registered professional land surveyor
drawing and legal description stamped by a Nevada licensed engineer. This
description can be used for purposes related to the creation of an economic
diversification district by the governing body of a participating municipality.
With pre-approval from the Office, an alternative facility location description
will be considered provided it includes the necessary information.

See Addendum 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPAND AS NECESSARY OR CAN BE REPLACED BY SEPARATE DOCUMENT

 

 

Attachment “C”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 5

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

SCHEDULE A

1.

Commitment Date: September 3, 2014 at 7:30 A.M.

2.

Policy or Policies to be issued:                                        
                 Amount

a.

ALTA 2006 Extended Coverage Owner Policy                     $To Be Determined

Proposed Insured:

Tesla Motors, Inc., a Delaware Corporation

3.

(A) The estate or interest in the land described in this Commitment is:

Fee as to Parcels 1, 3, 6, 9, 13 and 14

Easement as to Parcel 21

(B) Title to said estate or interest at the date hereof is vested in:

Tahoe-Reno Industrial Center, LLC, a Nevada limited liability company

4.

The land referred to in this Commitment is situated in the County of Storey,
State of Nevada, and is described as follows:

PARCEL 1:

PARCEL 2009-6 OF RECORD OF SURVEY MAP NO. 111167, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON MAY 13, 2009, AS FILE NO.
111167, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATE WITHIN THE SOUTH ONE-HALF (1/2) OF
SECTION 6, TOWNSHIP 19 NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY
COUNTY, STATE OF NEVADA BEING A PORTION OF PARCEL 2008-87, AS SHOWN ON THAT
“RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, FILED IN THE OFFICE OF
THE STOREY COUNTY RECORDER, JANUARY 15, 2009, FILE NO. 110530, OFFICIAL RECORDS
OF STOREY COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT, FROM WHICH POINT THE SOUTHWEST CORNER OF SAID SECTION 6
BEARS SOUTH 83°34’52” WEST, 2553.29 FEET;

THENCE NORTH 52°49’21” EAST, 468.75 FEET TO THE NORTH LINE OF SAID PARCEL
2008-87;

THENCE, ALONG SAID NORTH LINE, SOUTH 37°10’39” EAST, 214.33 FEET;




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-1-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 6

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

THENCE, ALONG A NON-TANGENT CURVE TO THE RIGHT, FROM A TANGENT WHICH BEARS SOUTH
26°31’44” EAST HAVING A RADIUS OF 1450.00 FEET, A CENTRAL ANGLE OF 10°38’55”,
AND AN ARC LENGTH OF 269.49 FEET;

THENCE, LEAVING SAID NORTH LINE, SOUTH 52°49’21” WEST, 335.86 FEET;

THENCE NORTH 80°55’36” WEST, 156.06 FEET;

THENCE NORTH 37°10’39” WEST, 369.53 FEET TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED MAY 13, 2009, AS DOCUMENT NO. 111168 OF OFFICIAL RECORDS.

PARCEL 2:

INTENTIONALLY DELETED

PARCEL 3:

PARCEL 2009-5 OF RECORD OF SURVEY MAP NO. 111167, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON MAY 13, 2009, AS FILE NO.
111167, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATE WITHIN THE SOUTH ONE-HALF (1/2) OF
SECTION 6, TOWNSHIP 19 NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY
COUNTY, STATE OF NEVADA BEING A PORTION OF PARCEL 2008-87, AS SHOWN ON THAT
“RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, FILED IN THE OFFICE OF
THE STOREY COUNTY RECORDER, JANUARY 15, 2009, FILE NO. 110530, OFFICIAL RECORDS
OF STOREY COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT, FROM WHICH POINT THE SOUTHWEST CORNER OF SAID SECTION 6
BEARS SOUTH 83°34.52. WEST, 2553.29 FEET;

THENCE NORTH 37°10.39. WEST, 650.50 FEET;

THENCE NORTH 52°49.21. EAST, 468.75 FEET TO THE NORTH LINE OF SAID PARCEL
2008-87;

THENCE, ALONG SAID NORTH LINE, SOUTH 37°10.39. EAST, 650.50 FEET;

THENCE, LEAVING SAID NORTH LINE, SOUTH 52°49.21. WEST, 468.75 FEET TO THE POINT
OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED MAY 13, 2009, AS DOCUMENT NO. 111168 OF OFFICIAL RECORDS.

PARCEL 4:

INTENTIONALLY DELETED

PARCEL 5:




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-2-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 7

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

INTENTIONALLY DELETED

PARCEL 6:

PARCEL 2014-4 OF RECORD OF SURVEY MAP NO. 120562, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120562, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN A PORTION OF THE NORTH ONE-HALF
(1/2) OF SECTION TWELVE (12), TOWNSHIP 19 NORTH, RANGE 22 EAST, MOUNT DIABLO
MERIDIAN, STOREY COUNTY, STATE OF NEVADA, BEING A PORTION OF PARCEL 2009-39 AS
SHOWN ON THAT “RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED
IN THE OFFICE OF THE STOREY COUNTY RECORDER, DECEMBER 04, 2009, AS DOCUMENT NO.
112341, OFFICIAL RECORDS OF STOREY COUNTY, NEVADA. MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL 2009-39, BEING THE NORTHEAST
CORNER OF SAID SECTION TWELVE (12), THENCE, ALONG THE EAST LINE OF SAID PARCEL,
SOUTH 00°56’57” WEST, 988.90 FEET;

THENCE, LEAVING SAID EAST LINE, SOUTH 89°54’15” WEST, 3358.63 FEET;

THENCE, SOUTH 71°09’26” WEST, 116.44 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 570.00 FEET, A
CENTRAL ANGLE OF 35°24’30”, AND AN ARC LENGTH OF 352.26 FEET;

THENCE, SOUTH 35°44’56” WEST, 560.61 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 810.00 FEET, A
CENTRAL ANGLE OF 19°09’56”, AND AN ARC LENGTH OF 270.95 FEET;

THENCE, SOUTH 16°35’00” WEST, 20.98 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 870.00 FEET, A
CENTRAL ANGLE OF 06°39’25”, AND AN ARC LENGTH OF 101.08 FEET, TO THE NORTH LINE
OF EAST SYDNEY DRIVE, AS DESCRIBED PER DEDICATION DOCUMENT NO. 107605, OFFICIAL
RECORDS OF STOREY COUNTY;

THENCE, ALONG SAID NORTH LINE, ALONG A NON-TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 90.00 FEET, A CENTRAL ANGLE OF 55°45’04”, WITH A RADIAL LINE IN OF
SOUTH 01°30’00” WEST AND A RADIAL LINE OUT OF NORTH 54°15’04” WEST FOR AN ARC
LENGTH OF 87.57 FEET, TO THE WEST LINE OF SAID EAST SYDNEY DRIVE;

THENCE, ALONG SAID WEST LINE OF EAST SYDNEY DRIVE, SOUTH 35°44’56” WEST, 114.04
FEET;

THENCE, LEAVING SAID WEST LINE OF EAST SYDNEY DRIVE, ALONG THE WEST LINE OF SAID
PARCEL 2009-39, ALONG A NON-TANGENT CURVE TO THE LEFT, HAVING A TANGENT BEARING
OF NORTH 35°44’56” EAST HAVING A RADIUS OF 810.00 FEET, A CENTRAL ANGLE OF
19°09’56”, AND AN ARC LENGTH OF 270.95 FEET;

 




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-3-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 8

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

THENCE, CONTINUING ALONG SAID WEST LINE OF PARCEL 2009-39, NORTH 16°35’00” EAST,
20.98 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 870.00 FEET, A
CENTRAL ANGLE OF 19°09’56”, AND AN ARC LENGTH OF 291.02 FEET,

THENCE, NORTH 35°44’56” EAST, 560.61 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 630.00 FEET, A
CENTRAL ANGLE OF 35°24’30”, AND AN ARC LENGTH OF 389.33 FEET;

THENCE, NORTH 71°09’26” EAST, 118.20 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 620.00 FEET, A
CENTRAL ANGLE OF 23°29’47”, AND AN ARC LENGTH OF 254.26 FEET;

THENCE, NORTH 47°39’39” EAST, 417.70 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 620.00 FEET, A
CENTRAL ANGLE OF 04°41’29”, AND AN ARC LENGTH OF 50.77 FEET;

THENCE, NORTH 42°58’10” EAST, 184.32 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 850.00 FEET, A
CENTRAL ANGLE OF 36°27’03”, AND AN ARC LENGTH OF 540.76 FEET;

THENCE, NORTH 79°25’13” EAST, 484.95 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 850.00 FEET, A
CENTRAL ANGLE OF 11°12’48”, AND AN ARC LENGTH OF 166.35 FEET;

THENCE, NORTH 00°38’01” EAST, 14.69 FEET, TO THE NORTH LINE OF SAID PARCEL
2009-39;

THENCE, ALONG SAID NORTH LINE, SOUTH 89°21’59” EAST, 1596.78 FEET, THE POINT OF
BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120563 OF OFFICIAL RECORDS.

PARCEL 7:

INTENTIONALLY DELETED

PARCEL 8:

INTENTIONALLY DELETED

PARCEL 9:

PARCEL 2014-9 OF RECORD OF SURVEY MAP NO. 120564, FILED IN THE OFFICE OF THE




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-4-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 9

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120564, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN A PORTION OF THE EAST ONE-HALF
(1/2) OF SECTION ONE (1), TOWNSHIP 19 NORTH, RANGE 22 EAST, AND PORTIONS OF
SECTIONS SIX (6), AND THE NORTH ONE-HALF (1/2) OF SECTION SEVEN (7), TOWNSHIP 19
NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY COUNTY, STATE OF NEVADA,
BEING A PORTION OF PARCEL 2009-7 AS SHOWN ON THAT “RECORD OF SURVEY FOR
TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE STOREY COUNTY
RECORDER, MAY 13, 2009, AS DOCUMENT NO, 111167, OFFICIAL RECORDS OF STOREY
COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID PARCEL 2009-7, BEING THE WEST
ONE-QUARTER (1/4) CORNER OF SAID SECTION SEVEN (7), THENCE, ALONG THE WEST LINE
OF SAID PARCEL,

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 2009-7, ALSO BEING THE
SOUTHEAST CORNER OF SAID SECTION SEVEN (7);

THENCE, ALONG SAID SOUTHERLY LINE OF PARCEL 2009-7, NORTH 89°21’59” WEST,
1596.76 FEET;

THENCE, LEAVING SAID SOUTHERLY LINE, NORTH 00°38’01” EAST, 282.77 FEET;

THENCE NORTH 31°23’52” EAST, 2934.29 FEET;

THENCE, SOUTH 58°36’24” EAST, 672.98 FEET;

THENCE, NORTH 31°23’36” EAST, 512.57 FEET;

THENCE ALONG A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1340.00 FEET, A
CENTRAL ANGLE OF 12°34’29”, WITH A RADIAL LINE IN OF SOUTH 31°23’36” WEST AND A
RADIAL LINE OUT OF NORTH 43°58’05” EAST FOR AN ARC LENGTH OF 294.09 FEET;

THENCE, SOUTH 46°01’55” EAST, 1323.58 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1350.00 FEET, A
CENTRAL ANGLE OF 08°51’16”, AND AN ARC LENGTH OF 208.63 FEET;

THENCE, SOUTH 37°10’39” EAST, 691.35 FEET;

THENCE, SOUTH 52°49’21” WEST, 468.75 FEET;

THENCE, SOUTH 37°10’39” EAST, 1020.03 FEET;

THENCE, SOUTH 80°55’36” EAST, 156.06 FEET;

THENCE, NORTH 52°49’21” EAST, 335.86 FEET;

THENCE, ALONG A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1450.00 FEET,
A CENTRAL ANGLE OF 24°27’22”, WITH A RADIAL LINE IN OF SOUTH 63°28’16” WEST AND
A




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-5-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 10

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

RADIAL LINE OUT OF NORTH 87°55’38” EAST FOR AN ARC LENGTH OF 618.92 FEET;

THENCE, ALONG A REVERSE CURVE TO THE LEFT HAVING A RADIUS OF 1550.00 FEET, A
CENTRAL ANGLE OF 32°44’13”, AND AN ARC LENGTH OF 885.62 FEET;

THENCE, SOUTH 34°48’36” EAST, 742.52 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 2550.00 FEET, A
CENTRAL ANGLE OF 13°08’50”, AND AN ARC LENGTH OF 585.13 FEET;

THENCE, NORTH 89°39’48” WEST, 602.80 FEET;

THENCE, NORTH 59°18’09” WEST, 2571.38 FEET;

THENCE, SOUTH 89°54’15” WEST, 1622.76 FEET;

THENCE, NORTH 00°56’57” EAST, 988.90 FEET, TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120565 OF OFFICIAL RECORDS.

PARCEL 10:

INTENTIONALLY DELETED

PARCEL 11:

INTENTIONALLY DELETED

PARCEL 12:

INTENTIONALLY DELETED

PARCEL 13:

PARCEL 2014-13 OF RECORD OF SURVEY MAP NO. 120567, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120567, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN PORTIONS OF THE WEST ONE-HALF
(1/2) OF SECTION FIVE (5), SECTION SIX (6), THE NORTHEAST ONE-QUARTER (1/4) OF
SECTION SEVEN (7), AND THE NORTHWEST ONE-QUARTER (1/4) OF SECTION 8, TOWNSHIP 19
NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY COUNTY, STATE OF NEVADA,
BEING ALL OF PARCEL 2014-1 AS SHOWN ON THAT “RECORD OF SURVEY FOR TAHOE-RENO
INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE STOREY COUNTY RECORDER,
ON JUNE 30, 2014, AS DOCUMENT NO. 0120559.

BEING A PORTION OF PARCEL 2012-7 AS SHOWN ON THAT “RECORD OF SURVEY TO SUPPORT A
BOUNDARY LINE ADJUSTMENT FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE
OFFICE OF THE STOREY COUNTY RECORDER, OCTOBER 02, 2012, AS DOCUMENT NO. 117414,
BEING ALL OF PARCELS 2012-11 AND 2012-12 AS SHOWN ON THAT “RECORD OF




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-6-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 11

 

 

Property Address:

005-091-17, 18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

SURVEY FOR TAHOE- RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE
STOREY COUNTY RECORDER. DECEMBER 04, 2012, AS DOCUMENT NO. 117725, OFFICIAL
RECORDS OF STOREY COUNTY, NEVADA, AND BEING ALL OF PARCELS 2012-15 AND 2012-16,
AND A PORTION OF PARCELS 2012- 14 AND 2012-17 AS SHOWN ON THAT “RECORD OF SURVEY
FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE STOREY
COUNTY RECORDER, DECEMBER 04, 2012, AS DOCUMENT NO. 117727, OFFICIAL RECORDS OF
STOREY COUNTY, NEVADA MORE PARTICULARLY DESCRIBED AS FOLLOWS;

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 2012-11, SAID POINT BEING ON
THE SOUTH LINE OF MILAN DRIVE AS DESCRIBED IN DEDICATION DEED DOCUMENT NO.
110596, OFFICIAL RECORDS OF STOREY COUNTY, NEVADA;

THENCE, ALONG SAID SOUTH LINE OF MILAN DRIVE AND ITS EXTENSION THEREOF, SOUTH
88°40’40” EAST, 1605.31 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 910.00 FEET, A
CENTRAL ANGLE OF 30°56’06”, AND AN ARC LENGTH OF 491.33 FEET;

THENCE, NORTH 60°23’14” EAST, 317.00 FEET;

THENCE, LEAVING THE SOUTH LINE OF MILAN DRIVE, SOUTH 37°51’40” EAST, 5271.04
FEET;

THENCE, SOUTH O0°38’30” WEST, 2540.48 FEET;

THENCE, SOUTH 59°39’43” WEST, 2246.95 FEET;

THENCE, SOUTH 53°46’10” EAST, 580.76 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1150.00 FEET, A
CENTRAL ANGLE OF 03°17’21”, WITH A RADIAL LINE IN OF SOUTH 36°13’50” WEST AND A
RADIAL LINE OUT OF NORTH 39°31’11” EAST FOR AN ARC LENGTH OF 66.02 FEET, TO THE
SOUTH LINE OF SAID PARCEL 2012-14, ALSO BEING THE SOUTH LINE OF SAID SECTION 8;

THENCE, CONTINUING ALONG SAID SOUTH LINE OF PARCEL 2012-14, NORTH 89°14’53”
WEST, 163.12 FEET, TO THE WEST ONE-QUARTER (1/4) CORNER OF SAID SECTION 8;

THENCE, NORTH 89°39’48” WEST, 176.42 FEET;

THENCE, LEAVING THE SOUTH LINE OF SAID PARCEL 2012-14, ALONG ITS WESTERLY LINE,
NORTH 53°46’10 “WEST, 370.99 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 2550.00 FEET, A
CENTRAL ANGLE OF 18°57’34”, AND AN ARC LENGTH OF 843.81 FEET;

THENCE, NORTH 34°48’36” WEST, 742.52 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1550.00 FEET, A
CENTRAL ANGLE OF 32°44’13”, AND AN ARC LENGTH OF 885.62 FEET;

THENCE, ALONG A REVERSE CURVE TO THE LEFT HAVING A RADIUS OF 1450.00 FEET, A
CENTRAL ANGLE OF 35°06’16”, AND AN ARC LENGTH OF 888.40 FEET;

 




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-7-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 12

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

THENCE, NORTH 37°10’39” WEST, 1556.18 FEET, TO A POINT ON THE WESTERLY LINE OF
SAID PARCEL 2012-7;

THENCE, ALONG SAID WESTERLY LINE, ALONG A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 1350.00 FEET, A CENTRAL ANGLE OF 08°51’16”, AND AN ARC LENGTH OF
208.63 FEET;

THENCE, NORTH 46°01’55” WEST, 1323.58 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 1340.00 FEET, A
CENTRAL ANGLE OF 12°34’29”, AND AN ARC LENGTH OF 294.09 FEET;

THENCE, LEAVING SAID WESTERLY LINE OF PARCEL 2012-7, NORTH 31°23’36” EAST,
200.00 FEET, TO THE MOST WESTERLY CORNER OF SAID PARCEL 2012-12;

THENCE, ALONG THE WESTERLY LINE OF SAID PARCEL 2012-12, NORTH 88°42’42” EAST,
188.30 FEET, TO THE SOUTHWEST CORNER OF SAID PARCEL 2012-11;

THENCE, ALONG THE WEST LINE OF SAID PARCEL 2012-11, NORTH 01°19’20” EAST,
2228.00 FEET, TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120568 OF OFFICIAL RECORDS.

PARCEL 14:

PARCEL 2014-15 OF RECORD OF SURVEY MAP NO. 120567, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120567, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN A PORTION OF THE NORTHEAST
ONE-QUARTER (1/4) OF SECTION SEVEN (7), TOWNSHIP 19 NORTH, RANGE 23 EAST, MOUNT
DIABLO MERIDIAN, STOREY COUNTY, STATE OF NEVADA, BEING A PORTION OF PARCEL
2012-14 AS SHOWN ON THAT “RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER,
LLC”, RECORDED IN THE OFFICE OF THE STOREY COUNTY RECORDER, DECEMBER 04, 2012,
AS DOCUMENT NO. 117727, OFFICIAL RECORDS OF STOREY COUNTY, NEVADA MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT, FROM WHICH POINT THE NORTHEAST CORNER OF SAID SECTION
SEVEN BEARS NORTH 83°59’07” EAST, 1294.45 FEET;

THENCE, SOUTH 09°20’51” WEST, 100.00 FEET;

THENCE, NORTH 80°39’09” WEST, 80.00 FEET;

THENCE, NORTH 09°20’51” EAST, 100.00 FEET;

THENCE, SOUTH 80°39’09” EAST, 80.00 FEET, THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN

 




 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-8-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number:13

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

 

DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120568 OF OFFICIAL RECORDS.

PARCEL 15:

INTENTIONALLY DELETED

PARCEL 16:

INTENTIONALLY DELETED

PARCEL 17:

INTENTIONALLY DELETED

PARCEL 18:

INTENTIONALLY DELETED

PARCEL 19:

INTENTIONALLY DELETED

PARCEL 20:

INTENTIONALLY DELETED

PARCEL 21:

A NON-EXCLUSIVE EASEMENT FOR ACCESS AND UTILITIES AS SET FORTH IN DOCUMENT
RECORDED MAY 13, 1999 AS DOCUMENT NO. 111166 OF OFFICIAL RECORDS.

 

 

 

First American Title Insurance Company

Addendum 2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-9-

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

Operations Employment Schedule

 

 

 

Lead Participant: Tesla Motors, Inc

County: Storey County

Section 1 - Full-Time Operations Employees

Directions: Please complete columns (a) through (d) in Section 1 with
information on all qualified employees* that are projected to be hired and
employed by the Participants by the end of the allowable 10-year period.

*

A qualified employee must be employed at the site of a qualified project,
scheduled to work an average minimum of 30 hours per week, is offered coverage
under a plan of health insurance provided by his or her employer, is eligible
for health care coverage, and whose position is a “primary job” as set forth in
NAC 360.474.

 

(a)

 

(b)

( c)*

(d)

(e)

(f)

New Hire Position Title/Description

 

NV
Resident
(Y/N)

 

Number of
Positions

 

Average
Hourly Wage

 

Average
Weekly Hours

 

Annual Wage
per Position

 

Total Annual
Wages

 

Production Associates

 

4550

$22.79

 

$47,400.00

$215,670,000

Material Handlers

 

200

$22.79

 

$47,400.00

$9,480,000

Equipment Technicians

 

460

$27.88

 

$58,000.00

$26,680,000

Quality Technicians

 

360

$27.88

 

$58,000.00

$20,880,000

Engineers and Senior Staff

 

930

$41.83

 

$87,000.00

$80,910,000

Additional detail submitted as confidential proprietary information of Tesla.

 

 

 

 

 

 

* Column (c) represents an average hourly W-2 wage. It includes overtime & other
items included in income for federal income tax purposes.

 

 

 

 

 

 

TOTAL

 

6500

$26.16

 

$54,403

$353,620,000

EXPAND AS NECESSARY OR CAN BE REPLACED BY SEPARATE DOCUMENT

Section 2 - Operations Employment Projections

Directions: Please provide one- three- five- eight- and ten-year employment
projections in Section 2.

Full-Time Employment

 

 

 

 

 

 

 

1-Year Projection:

300

5-Year Projection:

4000

10-Year Projection:

6,500

3-Year Projection:

2000

8-Year Projection:

6500

 

 

 

Attachment “D”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

Construction Employment Schedule

 

 

 

Lead Participant: Tesla Motors, Inc.

County: Storey County

Section 1 - Construction Employees

Directions: Please complete columns (a) through (d) in Section 1 with
information on all construction employees that are projected to be hired and
employed by contractors, sub-contractors and others, the “Construction
Employers”*, for the Qualified project by the end of the allowable 10-year
period.

*

Each Construction Employer engaged in the construction at the Qualified project
must offer a plan of health insurance to each construction employee employed at
the Qualified project.

 

(a)

 

(b)

(c)

(d)

(e)

(f)

New Hire Position Title/Description

 

NV
Resident
(Y/N)

 

Number of
Positions

 

Average
Hourly Wage

 

Average
Weekly Hours

 

Annual Wage
per Position

 

Total Annual
Wages

 

See Addendum 3.

 

 

 

 

 

 

Additional detail submitted as confidential

 

 

 

 

 

 

proprietary information of Tesla.

 

 

 

 

 

 

TOTAL

 

 

 

 

$0.00

 

EXPAND AS NECESSARY OR CAN BE REPLACED BY SEPARATE DOCUMENT

 

 

Attachment “E”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

Tesla Gigafactory

Projected Manpower Phase 1 - Phase 5

Yates Construction Company

October 21, 2014

 

 

2014

 

 

 

2015

 

 

 

 

 

 

 

 

 

 

 

2016

 

 

 

 

 

 

 

 

 

 

 

2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Total
Tradesmen

 

Avg.
Tradesmen

 

Phase 1

45

105

203

430

580

868

1135

1295

1359

1119

989

389

208

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8725

671

Phase 2

 

 

 

100

195

322

430

652

802

960

1050

1068

897

739

429

183

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7827

602

Phase 3

 

 

 

 

 

 

 

120

180

340

350

589

890

1100

1245

1388

1100

898

430

209

80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8919

637

Phase 4

 

 

 

 

 

 

 

 

44

86

116

434

580

811

1101

1250

1100

1034

908

845

690

589

403

345

276

118

74

26

 

 

 

 

 

 

 

 

 

 

 

 

10830

542

Phase 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

44

89

143

208

266

340

350

589

890

920

1034

821

733

510

333

140

7436

437

Total

45

105

203

530

775

1190

1565

2067

2385

2505

2505

2480

2575

2650

2775

2821

2200

1932

1338

1054

770

589

403

371

320

207

217

234

266

340

350

589

890

920

1034

821

733

510

333

140

43737

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

Sep

Oct

Nov

Dec

Jan

Feb

Mar

Apr

May

Jun

Jul

Aug

Sep

Oct

Nov

Dec

Jan

Feb

Mar

Apr

May

Jun

Jul

Aug

Sep

Oct

Nov

Dec

Jan

Feb

Mar

Apr

May

Jun

Jul

Aug

Sep

Oct

Nov

Dec

 

 

 

45

105

203

530

775

1190

1565

2067

2385

2505

2505

2480

2575

2650

2775

2821

2200

1932

1338

1054

770

589

403

371

320

207

217

234

266

340

350

589

890

920

1034

821

733

510

333

140

 

 

 

[g201508071850120991407.jpg]

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

CLIENT CONFIDENTIAL

Tesla Gigafactory

Projected Manpower – [***]

Yates Construction Company

October 20, 2014

Average Cost Per Manhour

October 20, 2014

 

 

Laborer

Mason

Operator

Carpenter

Ironworker

Roofer

Electrician

Pipefitter

Sheet Metal

Plumber

Boilermaker

Average

1

Base Wage

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

2

Labor Burdens

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

3

Overtime [***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

4

TOTAL LABOR RATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Addendum 3.1

-1-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

CLIENT CONFIDENTIAL

Tesla Gigafactory

Projected Manpower – [***]

Yates Construction Company

October 20, 2014

 

 

Storey County Classifications

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Total
Tradesmen

Avg.
Tradesmen

1

AIR BALANCE TECHNICIAN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

2

ALARM INSTALLER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

3

BOILERMAKER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

4

BRICKLAYER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

5

CARPENTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

6

CEMENT MASON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

7

ELECTRICIAN–COMMUNICATION TECH.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

8

ELECTRICIAN–LINE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

9

ELECTRICIAN–NEON SIGN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

10

ELECTRICIAN–WIREMAN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

11

ELEVATOR CONSTRUCTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

12

FENCE ERECTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

13

FLAGPERSON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

14

FLOOR COVERER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

15

GLAZIER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

16

HIGHWAY STRIPER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

17

HOD CARRIER–BRICK MASON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

18

HOD CARRIER–PLASTERER TENDER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

19

IRON WORKER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

20

LABORER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

21

MECHANICAL INSULATOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

22

MILLWRIGHT

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

23

OPERATING ENGINEER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

24

OPERATING ENG. STEEL FAB/ERECTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

25

OPERATING ENGINEER–PILEDRIVER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

26

PAINTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

27

PILEDRIVER (NON–EQUIPMENT)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

28

PLASTERER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

29

PLUMBER/PIPEFITTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

30

REFRIGERATION

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

31

ROOFER (Does not include sheet metal )

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

32

SHEET METAL WORKER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

33

SPRINKLER FITTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

34

SURVEYOR (NON–LICENSED)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

35

TAPER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

36

TILE /TERRAZZO WORKER/MARBLE MASON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

37

TRAFFIC BARRIER ERECTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

38

TRUCK DRIVER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

39

WELL DRILLER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

40

LUBRICATION AND SERVICE ENGINEER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

41

SOIL TESTER (CERTIFIED)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Average Number of Craft Employees [***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***] Projected Craft Payroll

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Yates is aware of the Nevada residency requirements of SB1 and is currently
engaged in designing and implementing compliance procedures.

 

Addendum 3.1

-2-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

CLIENT CONFIDENTIAL

Tesla Gigafactory

Projected Manpower – [***]

Yates Construction Company

October 20, 2014

 

 

Storey County Classifications

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Total
Tradesmen

Avg.
Tradesmen

1

AIR BALANCE TECHNICIAN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

2

ALARM INSTALLER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

3

BOILERMAKER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

4

BRICKLAYER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

5

CARPENTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

6

CEMENT MASON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

7

ELECTRICIAN–COMMUNICATION TECH.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

8

ELECTRICIAN–LINE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

9

ELECTRICIAN–NEON SIGN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

10

ELECTRICIAN–WIREMAN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

11

ELEVATOR CONSTRUCTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

12

FENCE ERECTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

13

FLAGPERSON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

14

FLOOR COVERER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

15

GLAZIER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

16

HIGHWAY STRIPER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

17

HOD CARRIER–BRICK MASON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

18

HOD CARRIER–PLASTERER TENDER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

19

IRON WORKER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

20

LABORER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

21

MECHANICAL INSULATOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

22

MILLWRIGHT

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

23

OPERATING ENGINEER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

24

OPERATING ENG. STEEL FAB/ERECTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

25

OPERATING ENGINEER–PILEDRIVER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

26

PAINTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

27

PILEDRIVER (NON–EQUIPMENT)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

28

PLASTERER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

29

PLUMBER/PIPEFITTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

30

REFRIGERATION

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

31

ROOFER (Does not include sheet metal )

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

32

SHEET METAL WORKER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

33

SPRINKLER FITTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

34

SURVEYOR (NON–LICENSED)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

35

TAPER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

36

TILE /TERRAZZO WORKER/MARBLE MASON

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

37

TRAFFIC BARRIER ERECTOR

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

38

TRUCK DRIVER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

39

WELL DRILLER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

40

LUBRICATION AND SERVICE ENGINEER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

41

SOIL TESTER (CERTIFIED)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

42

SOILS AND MATERIALS TESTER

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Average Number of Craft Employees [***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***] Projected Craft Payroll

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Yates is aware of the Nevada residency requirements of SB1 and is currently
engaged in designing and implementing compliance procedures.

 

Addendum 3.1

-3-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

Capital Investment

 

 

 

Lead Participant: Tesla Motors, Inc.

County: Storey County

Directions: Capital investment means all costs and expenses proposed to be
incurred by the participants in a qualified project. This includes all project
costs such as acquisition, construction, installation and equipping of the
Qualified project. According to Nevada Revised Statutes, all property that is
not defined or taxed as “real estate” or “real property” is considered “personal
property.” Please provide a list of the real and personal property the
Participants’ intend to acquire, construct, and purchase over the 10-year
period.

 

(a)

(b)

(c)

(d)

Capital Investment Type/Description

 

# of Units

 

Price per Unit

 

Total Cost

 

Building and Site Infrastructure

 

 

$1,100,000,000

Machinery and Equipment - Building Systems

 

 

300,000,000

Machinery and Equipment - Module, Pack and Battery Assembly

 

 

2,200,000,000

Machinery and Equipment - Materials Processing

 

 

1,400,000,000

Additional detail submitted as confidential proprietary information of Tesla.

 

 

 

TOTAL CAPITAL INVESTMENT

 

 

$5,000,000,000.00

EXPAND AS NECESSARY OR CAN BE REPLACED BY SEPARATE DOCUMENT

 

 

Attachment “F”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

10/20/2014

Entity Details - Secretary of State, Nevada

TESLA MOTORS, INC.

 

 

 

 

 

Business Entity Information

 

 

Status:

Active

File Date:

11/6/2012

Type:

Foreign Corporation

Entity Number:

E0576452012-6

Qualifying State:

DE

List of Officers Due:

11/30/2014

Managed By:

 

Expiration Date:

 

NV Business ID:

NV20121672465

Business License Exp:

11/30/2014

 

 

 

Additional Information

 

 

 

Central Index Key:   E0576452012-6

 

 

 

 

Registered Agent Information

 

 

Name:

THE CORPORATION TRUST COMPANY OF NEVADA

Address 1:

311 S DIVISION ST

Address 2:

 

City:

CARSON CITY

State:

NV

Zip Code:

89703

Phone:

 

Fax:

 

Mailing Address 1:

 

Mailing Address 2:

 

Mailing City:

 

Mailing State:

NV

Mailing Zip Code:

 

 

 

Agent Type:

Commercial Registered Agent - Corporation

 

Jurisdiction:

NEVADA

Status:

Active

 

 

 

Financial Information

 

 

No Par Share Count:

0

Capital Amount:

$2,100,000.00

Par Share Count:

2,100,000,000.00

Par Share Value:

$0.001

 

 

 

 

Officers

 

 

¨ Include Inactive Officers

Treasurer - DEEPAK AHUJA

Address 1:

3500 DEER CREEK ROAD

Address 2:

 

City:

PALO ALTO

State:

CA

Zip Code:

94583

Country:

USA

Status:

Active

Email:

 

Secretary - TODD MARON

Address 1:

3500 DEER CREEK ROAD

Address 2:

 

City:

PALO ALTO

State:

CA

Zip Code:

94583

Country:

USA

Status:

Active

Email:

 

President - ELON R MUSK

Address 1:

3500 DEER CREEK ROAD

Address 2:

 

City:

PALO ALTO

State:

CA

Zip Code:

94583

Country:

USA

Status:

Active

Email:

 

Director - ELON R MUSK

Address 1:

3500 DEER CREEK ROAD

Address 2:

 

City:

PALO ALTO

State:

CA

Zip Code:

94583

Country:

USA

Status:

Active

Email:

 

 

 

 

 

Attachment “G”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

1/2

-1-

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

10/20/2014

Entity Details - Secretary of State, Nevada

 

 

 

 

 

Actions\Amendments

 

 

 

Action Type:

Foreign Qualification

 

 

Document Number:

20120756640-23

# of Pages:

2

File Date:

11/6/2012

Effective Date:

 

Initial Stock Value: Par Value Shares: 2,100,000,000 Value: $ 0.001 No Par Value
Shares:
0                                                              Total Authorized
Capital: $ 2,100,000.00

Action Type:

Miscellaneous

 

 

Document Number:

20120756641-34

# of Pages:

1

File Date:

11/6/2012

Effective Date:

 

(No notes for this action)

 

 

 

Action Type:

Initial List

 

 

Document Number:

20120857386-72

# of Pages:

1

File Date:

12/20/2012

Effective Date:

 

(No notes for this action)

 

 

 

Action Type:

Annual List

 

 

Document Number:

20130617641-11

# of Pages:

1

File Date:

9/22/2013

Effective Date:

 

(No notes for this action)

 

 

 

Action Type:

Registered Agent Change

 

 

Document Number:

20130627236-12

# of Pages:

1

File Date:

9/25/2013

Effective Date:

 

(No notes for this action)

 

 

 

 

Attachment “G”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

2/2

-2-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

[g201508071850190841408.jpg]

Storey County Commissioners’ Office

 

Drawer 176

Storey County

Commissioners@StoreyCounty.org

Virginia City, NV 89440

Courthouse

www.StoreyCounty.org

(775) 847-0968

26 South B Street, Virginia City

Fax: (775) 847-0949

October 8, 2014

Steve Hill – Executive Director

Nevada Governor’s Office of Economic Development

555 East Washington Ave. Suite 5400

Las Vegas, NV 89101

Tesla Motors S.B. 1 Application Support Letter

Dear Mr. Hill,

Storey County fully supports the pending application of Tesla Motors, Inc. for
participation in provisions of the recently enacted Senate Bill 1 from the 2014
Special Session. We are exceptionally grateful and proud that Tesla Motors has
chosen Nevada, Storey County and the Tahoe-Reno Industrial Center as the home to
their new battery manufacturing facility known as the “Gigafactory”.

While some might see abated revenues as “lost revenue”, that is a short-sighted
outlook. Beyond the almost immediate benefit of jobs creation both during
construction and operation, the focus this opportunity has provided our State is
almost beyond comprehension. The Tesla project has served as a catalyst that is
already driving in additional inquiries and transactions from other companies at
unprecedented levels.

The economic analysis prepared by Applied Economics provides statistical
evidence that Tesla’s selection of Nevada will have long-lasting and tremendous
positive fiscal benefits thru our entire region. Our interaction with the Tesla
Team has consistently proven that they are a highly talented and professional
Company that will serve to raise the performance bar in our State.

As the local government entity with perhaps the most fiscal “impact” initially,
we are ready and excited to welcome Tesla to our County and our State. Thank you
for your consideration of their application. Please do not hesitate to contact
me for any additional information or clarification as may be desired.

Sincerely,

 

[g201508071850193021409.jpg]

Pat Whitten

Storey County Manager

 

 

 

cc:

Alex B. Leath – Bradley Arant Boult Cummings

Kevin Kassekert – Tesla Motors, Inc.




 

 

 

Attachment “H”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-1-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Trustees

STOREY COUNTY SCHOOL DISTRICT

Robert Slaby Ed. D., Superintendent

 

P.O. Box C

 

Colleen Conley, President

124 South “E” Street

 

Jeff Nevin, Clerk

Virginia City, NV 89440

 

Christine Miller, Member

 

 

Pamela Smith, Member

Where the Expectation is Excellence

 

October 8, 2014

Steve Hill – Executive Director

Nevada Governor’s Office of Economic Development

555 East Washington Ave. Suite 5400

Las Vegas, NV 89101

Re: Tesla S.B. 1 Application Support Letter

Dear Mr. Hill,

Storey County School District fully supports the pending application of Tesla
Motors, Inc. for participation in provisions of the recently enacted Bill 1 from
the 2014 Special Session. We are exceptionally grateful and proud that Tesla
Motors has chosen Nevada, Storey County and the Tahoe-Reno Industrial Center as
the home to their new battery manufacturing facility known as the “Gigafactory”.

The economic analysis prepared by Applied Economics provides statistical
evidence that Tesla’s selection of Nevada will have long-lasting and tremendous
positive fiscal impacts on our entire region. Our interaction with the Tesla
Team has consistently proven that they are a highly talented and professional
Company that will serve to raise the bar in our State.

As the local government entity with perhaps the most fiscal “impact” initially,
we are ready and excited to welcome Tesla to our County and our State. Thank you
for your consideration of their application. Please do not hesitate to contact
me for any additional information or clarification as may be desired.

Sincerely,

 

[g201508071850203811410.jpg]

Dr. Robert Slaby – Superintendent

Storey County School District is an Equal Opportunity Employer

Telephone: (775) 847-0983 Fax: 847-0989




 

 

 

Attachment “H”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-2-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

 

Robert A. Cashell, Sr.

Mayor

 

(775) 334-2001

(775) 334-2097

Fax cashellr@reno.gov

Web site: www.Reno.gov

[g201508071850209741411.jpg]

“The most livable of Nevada cities; the focus of culture, commerce and tourism
in Northern Nevada.”

October 14, 2014

Nevada Governor’s Office of Economic Development

808 West Nye Lane

Carson City, NV 89703

I am writing to express my full support for Tesla and their request for approval
of Sales & Use Tax Abatement, Modified Business Tax Abatement, Personal Property
Tax Abatement, Real Property Tax Abatement, Economic Development Rate Rider and
Transferable Tax Credits. Although it will be located in Storey County, the
Tesla project will result in significant positive impacts on the City of Reno’s
economy. As result of Tesla’s announcement to relocate to Northern Nevada, we
have seen an increase in businesses evaluating relocation to our community over
the past month. The selection of Northern Nevada over the many competing states
shows the strength of our business climate and it is critical that we secure the
project by providing the necessary abatements.

It is my understanding that the Tesla project will ultimately result in more
than 6,000 jobs with average wages of more than $20 per hour. I have no doubt
that these jobs will result in many indirect jobs in Reno.

I strongly encourage your support of Tesla’s incentive application.

Sincerely,

 

[g201508071850211621412.jpg]

Robert A. Cashell, Sr.

Mayor, City of Reno

One East First Street, 15th Floor P.O. Box 1900, Reno, NV 89505

 

 

 

 

Attachment “H”

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

-3-

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

[g201508071850216311413.jpg]

October 17, 2014

Mr. Steve Hill

Governor’s Office of Economic Development

808 West Nye Lane

Carson City, NV 89703

Re: Tesla Motors Incentives

Dear Steve;

EDAWN hereby supports the application of Tesla Motors, Inc. for the following
tax abatement, tax credits and economic development rate rider.

•

Up to 100% of Sales & Use Tax until June 30, 2034.

•

Up to 100% abatement of Real Property, Personal Property and Modified Business
Tax Abatements until June 30, 2024.

•

Transferable tax credit of $12,500 per permanent, full-time job up to 6,000 jobs
(average wage of $22 per hour to qualify).

•

Transferable tax credit of 5% for the first $1 billion investment, and 2.8% of
the next $2.5 billion investment.

•

Extension of the Economic Development Rate Rider electric program from five to
ten years.

Tesla Motors is a manufacturer of electric passenger vehicles and will be
building one of the largest battery factories in the world at the Tahoe Regional
Industrial Center located in Storey County.

Securing the 5.5 million square foot “Gigafactory” for Nevada was due the
efforts of a number of Nevadans, and several factors including the state’s
positive business climate, tax structure, cost of living, logistic advantages,
and the incentive package recently by our State Legislature.

The company’s plans involve a factory investment of $1.1 billion and $3.9
billion in initial equipment purchases over a three year period. Additional
plans include $5 billion in replacement equipment and upgrades over a subsequent
ten year period. Tesla and its partners plan to hire 6500 operational employees
with an average wage exceeding $22.00 per hour and full benefits package.
Prioritization of employment will be made to Nevadans and veterans.

Over a twenty year period the Gigafactory is estimated to increase regional
employment by 10%, with a total economic impact of approximately $100 billion.
This impact is estimated to increase the regional GDP by an astonishing 20%.
Over the same period, the Gigafactory is estimated to generate $1.9 billion in
total fiscal impacts. Additionally, Tesla will make a direct contribution to
K-12 education of $37.5 million beginning in August 2019, and commits to a grant
of $1 million to fund advanced battery research at the University of Nevada Las
Vegas.

EDAWN fully supports this application, and looks forward to representing the
company before the GOED Board in November.

Sincerely,

 

[g201508071850218021414.jpg]

Stan Thomas

EDAWN, Executive Vice President

Marketing & Competitive Expansion

 

Attachment “I”

www.edawn.org | 5190 Neil Road, Suite 110 | Reno, NV 89502 | (p) 775.829.3700 or
800-256-9761 | (f) 775-829-3710

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

[g201508071850220681415.jpg]

Confidential Treatment Requested by Tesla Motors, Inc. YOUR GUIDE TO BENEFITS
2014 WHAT’S INSIDE CHOOSING STANDARD & OPTIONAL FEATURES TAKE CHARGE  OF YOUR
MEDICAL PLAN CHECK OUT MODEL RX ELECTRIC SMILES YOUR WINDOW TO THE WORLD EXPLORE
SAVINGS VEHICLES WHAT’S HOT? COOL ACCESSORIES [***] Information has been omitted
and filed separately with the Securities and Exchange Commission. Confidential
Treatment has been requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

[g201508071850224271416.jpg]

WHAT ’S INSIDE:

 

3ELIGIBILITY

Find out who is eligible for your benefits and when you can change your
benefits.

 

4MEDICAL

Learn about your medical plan options.

 

7PRESCRIPTION DRUGS

Find out how prescription drug coverage works with each of the medical plans.

 

8DENTAL

Learn about your dental coverage.

 

9VISION

Explore your vision benefits.

 

10FLEXIBLE SPENDING ACCOUNTS

Learn how these accounts can save you money.

 

11LIFE , AD&D AND DISABILITY

Get the protection you need with life, AD&D and disability.

WELCOME TO THE TESLA LIFE

 

 

Welcome to The Tesla Life. We are focused on being good health care consumers.
We take care of ourselves and our family

members by using preventive care and preventive prescriptions to avoid more
serious health care events. We stretch and exercise to keep us healthy and
effective in both work and life.

THE TESLA LIFE

Tesla provides world
class benefits so you

can be at your best. The
Tesla Life gives

you and your family
access to resources promoting well-being
and a healthy lifestyle.

 

For 2014, we want to ensure your Tesla benefits experience is easy, engaging and
supportive. We hope you’ll take advantage of programs such as Tesla Energy,
which allow you to earn contributions toward the cost of health care by taking
part in health and fitness activities;

Castlight Health, a tool to help you research high-quality health care at the
best price; and TheTeslaLife.com, which seamlessly connects you to all of your
Tesla rewards, features, tools, benefits and perks. TheTeslaLife.com also is
where you’ll find your comprehensive Total Rewards Statement.

 

We are entering a transitional time with the implementation of health care
reform. For everyone in the Tesla family, we will continue to stay in front of
health care trends to ensure you and your family receive industry-leading
benefits and access to an excellent health care program. Our commitment to you
is to continue offering innovative and affordable benefits packages designed to
support a healthy, balanced life. The Tesla Life.

12401(K), ESPP AND EQUITY INCENTIVE PLAN

Find out about the financial benefits of the 401(k), ESPP and Equity Incentive
Plans.

 

 

 

13TESLA PERKS

Learn about other great benefits of The Tesla Life.

 

 

 

14COST OF COVERAGE

Check out the cost of benefits.

 

 

 

In Good Health,

 

[g201508071850227241417.jpg]

 

Arnnon Geshuri

Vice President, Human Resources

 

15ELECTING COVERAGE

Review your enrollment checklist and make your selections online.

 

BACK COVER

Connect with the Tesla Benefits Team or our benefit partners.

 

Attachment “J”

2

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-2-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[ELIGIBILITY]

STANDARD & OPTIONAL FEATURES

SOME TESLA BENEFITS COME STANDARD FOR YOU AND YOUR ELIGIBLE DEPENDENTS;

OTHERS ARE OPTIONAL ADD-ONS.

 

STANDARD FEATURES

OPTIONS

PASSENGERS

 

 

 

All active, full-time employees on the U.S. payroll who are scheduled to work at
least 30 hours per week are eligible for the following benefits on the first day
of work:

 

•Medical

 

•Dental

 

•Vision

 

•Flexible Spending Accounts

 

•Life, AD&D and Disability

All employees on the U.S. payroll are eligible for:

 

•401(k)

 

•Employee Stock Purchase Plan (ESPP)

 

•Tesla Perks

Your eligible dependents for medical, dental, vision, optional life and AD&D
include:

 

•Your spouse or domestic partner

 

•Your children (biological, adopted, domestic partner’s children, stepchildren
or children for whom you have guardianship), regardless of their marital or
student status up until the end of the month in which they turn 26

 

 

 

[g201508071850235681418.jpg]

31 THE NUMBER OF DAYS YOU HAVE FROM MOST LIFE EVENTS TO MAKE A CHANGE TO YOUR
BENEFITS.

CHANGE IN DIRECTION?

You have 31 days from the date of most life events to change your benefit
elections. If you miss the deadline, you will not be able to make changes until
the next annual benefits enrollment. Eligible life events include:

 

•Marriage, divorce, legal separation or annulment

 

•Birth or adoption

 

•Beginning or ending of domestic partnership

 

•Court order

 

•Beginning or ending of benefits coverage from a spouse or domestic partner’s
plan

 

For more information on what changes can be made for each type of life event,
visit TheTeslaLife.com.

THE KEY TO YOUR PERSONALIZED BENEFITS

TheTeslaLife.com allows you to see your total rewards from every angle. You have
complete access to the details of your pay, stock, holidays, benefits, perks,
account balances and more.

You can stay seamlessly connected to a range of innovative benefits designed to
support a healthy, balanced life.

 

 

--------------------------------------------------------------------------------

 

AS A NEW HIRE WHAT HAPPENS IF I DON’T ENROLL?

If you do not make a benefit election, you will ONLY be enrolled in short-term
and long-term disability, basic life and AD&D insurance.

 

[g201508071850240991419.jpg]

 

GO MOBILE Access TheTeslaLife.com on the go SPOUSE/DOMESTIC PARTNER COVERAGE
$200 If you choose to cover a spouse or domestic partner who has access to
medical plan coverage through his or her employer in 2014, you will pay an
additional spouse/domestic partner contribution of $200 per month.

 

Attachment “J”

 

 

-3-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[MEDICAL]

TAKE CHARGE

WHEN IT COMES TO HEALTH CARE, WE ENCOURAGE YOU TO MAKE INFORMED DECISIONS FOR
YOU AND YOUR FAMILY. TESLA PROVIDES YOU WITH THE TOOLS AND RESOURCES YOU NEED
INCLUDING COVERING 100% OF THE COST OF PREVENTIVE CARE AND PREVENTIVE
PRESCRIPTIONS.

CIGNA HEALTH SAVINGS PLAN

After you meet the annual deductible ($2,000 per employee/$4,000 per family),
you pay 10% of the cost of most covered services you receive from in-network
providers until you reach your out-of-pocket maximum. You also have the
flexibility to visit out-of-network providers, but your portion of the cost of
services is higher.

To help you pay for out-of-pocket expenses, Tesla makes an initial contribution
($200 per employee/$1,200 per family) to a Health Savings Account (HSA) set up
in your name. You also have the opportunity to make pretax contributions to your
HSA and earn up to $800 in additional contributions for participating in Tesla
Energy health and fitness activities. (HSAs are explained on page 6; more
information on Tesla Energy is available on TheTeslaLife.com.)

CIGNA REIMBURSEMENT PLAN

If you’d feel more comfortable with a lower annual deductible ($1,000 per
employee/$1,500 per family) before Tesla pays benefits, you have the option of
sharing the monthly cost of coverage with Tesla and enrolling in the Cigna
Reimbursement Plan. This plan allows you to visit in-network or out-of-network
providers. And, after you meet the deductible, you pay 10% of the cost of most
covered services you receive from in-network providers until you reach your
out-of-pocket maximum.

If you enroll in the Cigna Reimbursement Plan, Tesla will open a Health
Reimbursement Account (HRA) in your name. Tesla does not contribute to your HRA
initially, and you’re not permitted to make pretax contributions; however, you
can earn up to $800 in contributions by participating in Tesla Energy health and
fitness activities. (HRAs are explained on page 6; more information on Tesla
Energy is available on TheTeslaLife.com.)

KAISER HEALTH SAVINGS PLAN AND KAISER REIMBURSEMENT PLAN

Employees in California have the option of enrolling in the Kaiser Health
Savings Plan or the Kaiser Reimbursement Plan. If you choose a Kaiser plan, you
and Tesla share the monthly cost of coverage.

The Kaiser plans operate in the same way as the Cigna plans, with one exception:
If you enroll in a Cigna plan, you can visit in-network or out-of-network
providers; if you enroll in a Kaiser plan, you must receive all care from Kaiser
providers at Kaiser facilities except in case of an emergency.

TO HELP YOU DECIDE WHICH PROVIDER NETWORK AND PLAN WILL BEST MEET YOUR NEEDS,
REVIEW THE KEY FEATURES OF THE PLANS (BELOW), THE SIDE-BY-SIDE COMPARISON OF
PLAN BENEFITS (ON PAGE 5) AND THE COSTS OF COVERAGE (ON PAGE 14). YOU ALSO CAN
USE THE EXPENSE ESTIMATOR ON THETESLALIFE.COM TO ESTIMATE YOUR HEALTH COVERAGE
COSTS UNDER EACH MEDICAL PLAN.

 

FEATURE

 

CIGNA PLANS
ALL EMPLOYEES

 

KAISER PLANS
CALIFORNIA EMPLOYEES ONLY

 

 

CIGNA
HEALTH SAVINGS
PLAN

 

CIGNA
REIMBURSEMENT
PLAN

 

KAISER
HEALTH SAVINGS
PLAN

 

KAISER
REIMBURSEMENT
PLAN

 

FREE PREVENTIVE CARE

ü

ü

ü

ü

FREE PREVENTIVE PRESCRIPTIONS

ü

ü

ü

ü

FREEDOM TO CHOOSE DOCTORS

ü

ü

 

 

INITIAL TESLA HSA CONTRIBUTION

ü

 

ü

 

TESLA ENERGY CONTRIBUTIONS

ü

ü

ü

ü

OPTIONAL EMPLOYEE CONTRIBUTIONS

ü

 

ü

 

 

Attachment “J”

4

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-4-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

PLAN SPECS: MEDICAL PLAN COMPARISON CHART

 

 

CIGNA PLANS

All employees

 

KAISER PLANS

California employees only

 

PLAN FEATURE

 

CIGNA HEALTH SAVINGS PLAN

 

CIGNA REIMBURSEMENT PLAN

 

KAISER HEALTH
SAVINGS PLAN

 

KAISER
REIMBURSEMENT
PLAN

 

 

In-Network

 

Out-of-Network

 

In-Network

 

Out-of-Network

 

Kaiser Network

 

Kaiser Network

 

ANNUAL DEDUCTIBLE (amount you must pay before Tesla begins paying; doesn’t apply
to preventive care or preventive prescriptions)

$2,000 employee/

$4,000 family

$1,000 employee/ $1,500 family

$1,050 employee/ $2,000 family

$2,000 employee/ $4,000 family

$1,000 employee/ $1,500 family

 

 

 

 

 

 

ANNUAL OUT-OF-POCKET MAXIMUM

(the most you have to pay for health care services this year; includes annual
deductible, coinsurance and prescription drug copays)

$3,000 employee/

$6,500 family

$2,000 employee/ $4,000 family

$7,050 employee/ $14,000 family

$3,000 employee/ $6,500 family

$2,000 employee/ $4,000 family

 

 

 

 

 

INITIAL TESLA HSA CONTRIBUTION

$200 employee/

$1,200 family

N/A

$200 employee/

$1,200 family

N/A

(money you can use for health care expenses)

 

 

 

 

 

 

 

 

TESLA ENERGY CONTRIBUTIONS

Up to $800

 

 

 

 

 

 

PREVENTIVE CARE SERVICES

FREE

You pay 30% after deductible

FREE

You pay 30% after deductible

FREE

(routine exams, tests and immunizations)

 

 

 

 

 

 

 

 

 

 

 

 

PHYSICIAN OFFICE VISITS INPATIENT HOSPITAL STAYS OUTPATIENT SURGERY AND SERVICES
CHIROPRACTIC CARE

You pay 10%

after deductible

 

You pay 10%

after deductible

 

You pay 10% after deductible

(maximum 30 visits per year)

 

 

 

 

 

 

URGENT CARE

You pay 10% after deductible

 

 

EMERGENCY ROOM VISITS

 

 

For more detailed coverage information, please refer to the plan documents
available on TheTeslaLife.com.

EXPLORE THE TRUE COST OF HEALTH CARE WITH CASTLIGHT

•

Compare nearby doctors, medical facilities and health care services based on the
price you’ll pay and the quality of care.

•

See personalized cost estimates based on your location, your medical plan and
whether you’ve met your deductible.

•

Review step-by-step explanations of your medical spending so you know how much
you paid and why.

•

Receive recommendations about ways to save money and find high-quality care.

Visit TheTeslaLife.com to access Castlight.

 

Attachment “J”

 

 

-5-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

HEALTH SAVINGS ACCOUNTS AND HEALTH REIMBURSEMENT ACCOUNTS

Health Savings Accounts (HSAs) and Health Reimbursement Accounts (HRAs) are both
designed to help lower your out-of-pocket health care costs, but they are
structured differently.

 

HEALTH SAVINGS ACCOUNTS (HSAs)

•The Health Savings Plans come with an HSA.

•Tesla makes an initial contribution to your HSA.

•You can earn additional HSA funds by participating in Tesla Energy health and
fitness activities.

•You can make pretax contributions to your HSA.

•Your account balance rolls over from year to year.

•The money in your account grows tax-free, and it is yours to keep even if you
leave Tesla.

•Once your HSA balance reaches $2,000, you can invest it in a variety of
investment options.

HEALTH REIMBURSEMENT ACCOUNTS (HRAs)

•The Reimbursement Plans come with an HRA.

•Tesla does not make an initial contribution to your HRA.

•You can earn HRA funds by participating in Tesla Energy health and fitness
activities.

•You cannot make pretax contributions to your HRA.

•Your account balance does not roll over from year to year.

•You cannot keep the money in your account if you leave Tesla.

 

Key features of HSAs and HRAs are outlined below.

 

 

HEALTH SAVINGS ACCOUNT

 

HEALTH REIMBURSEMENT ACCOUNT

 

INITIAL TESLA CONTRIBUTION

$200 employee/$1,200 family

$0

TESLA ENERGY CONTRIBUTIONS

Up to $800

Up to $800

OPTIONAL EMPLOYEE CONTRIBUTIONS

Up to $2,300 employee/$4,550 family

No

YEAR-TO-YEAR BALANCE ROLLOVER

Yes

No

ABILITY TO TAKE YOUR ACCOUNT WITH YOU

Yes

No

You can use the money in your HSA to help pay for eligible health care
expenses—medical, dental and vision—for yourself and your dependents. The money
in your HRA can only be used to help pay the annual medical deductible.

TESLA ENERGY CONTRIBUTIONS

If you participate in Tesla Energy health and fitness activities, Tesla will
reward you with contributions to your HSA or HRA. Once you’ve completed an
activity, Tesla will credit your HSA or HRA with the contributions you’ve
earned. Visit TheTeslaLife.com to learn more about Tesla Energy.

 

 

 

$1,080

If you and all of the family members you cover on your medical plan do not use
tobacco products, you will receive a tobacco-free discount of $90 per month
($1,080 per year).

 

If you or any of your covered family members do use tobacco products, you may be
eligible for a retroactive discount within the same calendar year if you
complete the Quit For Life program in 2014. Visit TheTeslaLife.com to learn
more.

BENEFITS ADVOCATE

Benefits Advocates are available to participants in all medical plans. They
provide you with:

 

•Timely resolutions of health care billing and insurance claims disputes.

•Easy-to-understand information about treatment options, specialists and
prescription drugs.

•Assistance locating doctors and hospitals covered by your medical plan.

•Explanations of diagnoses, and how to obtain the best medication and treatment
from medical professionals.

•Facilitating second opinions when needed.

To contact a Benefits Advocate, call 855.668.5041 and say, “Speak with a
Benefits Advocate.”

 

 

Attachment “J”

6

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-6-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[ PRESCRIPTION DRUGS ]

CHECK OUT MODEL RX

PRESCRIPTION DRUG (RX) COVERAGE COMES AS A STANDARD FEATURE OF YOUR MEDICAL PLAN
AND WORKS DIFFERENTLY DEPENDING ON WHICH PLAN YOU CHOOSE.

 

 

PLAN SPECS: PRESCRIPTION DRUG BENEFITS

 

 

CIGNA PLANS

KAISER PLANS

 

All employees

 

California employees only

 

PLAN FEATURE

 

CIGNA HEALTH SAVINGS PLAN

 

CIGNA REIMBURSEMENT PLAN

 

KAISER HEALTH
SAVINGS PLAN

 

KAISER
REIMBURSEMENT
PLAN

 

 

In-Network

Out-of-Network

In-Network

Out-of-Network

Kaiser Network

Kaiser
Network

PREVENTIVE CARE DRUGS

(includes many

medications

prescribed to treat

diabetes, high blood

pressure and high cholesterol)

FREE1

You pay 30%
after deductible

FREE1

You pay 30%
after deductible

FREE2

FREE2

RETAIL
PRESCRIPTION
DRUGS

(30-day supply)

You pay 10% after deductible for generics, $50 maximum after deductible for
preferred brands, $100 maximum after deductible for non-preferred brands

You pay 30%
after deductible

You pay $10
for generics,
$25 for
preferred
brands, $40
for non-
preferred
brands; not
subject to
deductible

You pay 50%

You pay 10%
after deductible
for generics,
$50 maximum
after deductible
for preferred
brands, $100
maximum after
deductible for
non-preferred
brands

You pay $10
for generics,
$25 for
brand-name,
$40 for
brand-name
non-formulary;
not subject to
deductible

MAIL ORDER PRESCRIPTION
DRUGS

You pay 10% after deductible for generics, $75 maximum after deductible for
preferred brands, $150 maximum after deductible for non-preferred brands3

Not covered

You pay $10
for generics,
$50 for
preferred
brands,

$80 for
non-preferred
brands;

not subject to
deductible3

Not covered

You pay 10%
after deductible
for generics,
$75 maximum
after deductible
for preferred
brands, $150
maximum after
deductible for
non-preferred
brands4

You pay

$10 for
generics,
$50 for

brand-

name,
$80  for
brand-name
non-formulary;
not subject to
deductible4

1 Based on Cigna’s preventive care drug list

2 Based on Kaiser’s preventive care drug list

3 90-day supply

4 100-day supply

 

 

 

[g201508071850284741420.jpg]RX FREQUENTLY ASKED QUESTIONS

WHAT ARE PREVENTIVE CARE DRUGS?

 

Preventive care drugs include many medications prescribed to treat diabetes,
high blood pressure, high cholesterol and asthma. Prenatal vitamins are also
included.

 

IS BIRTH CONTROL COVERED?

 

Yes, generic and some preferred brands of oral contraceptives are covered at
100%.

 

WHAT’S THE DIFFERENCE BETWEEN BRAND-NAME AND GENERIC DRUGS?

 

You can save money if your prescription is filled with a generic drug. Generic
drugs cost less than brand-name drugs, and meet the same FDA requirements for
effectiveness, quality and safety.

 

WHEN WOULD I USE THE MAIL ORDER BENEFIT?

 

This benefit is used for maintenance medications that you take on a regular
basis. Using the mail order service usually saves you money, and you have the
added convenience of receiving your medications at home.

 

Attachment “J”

 

 

-7-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

7

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[ DENTAL ]

ELECTRIC SMILES

RECENT RESEARCH SHOWS THAT DENTAL HEALTH IS CLOSELY LINKED TO YOUR OVERALL
HEALTH. TO KEEP YOUR SMILE HEALTHY, TESLA PROVIDES DENTAL COVERAGE THROUGH CIGNA
FOR YOU AND YOUR FAMILY—AT NO COST TO YOU. SEE THE CHART BELOW FOR DETAILS.

 

PLAN SPECS: CIGNA DENTAL PLAN

PLAN FEATURE

 

IN-NETWORK

 

OUT- OF- NETWORK

 

ANNUAL DEDUCTIBLE

$50 employee/ $150 family

$50 employee/ $150 family

PREVENTIVE CARE

(includes routine exams, cleanings, X-rays and fluoride treatments)

FREE

You pay the difference between UCR* and the billed amount

BASIC CARE

(includes fillings, root canals and extractions)

You pay 20%

You pay 20% of UCR*

RESTORATIVE CARE

(includes dentures, crowns, bridgework, inlays and onlays)

You pay 50%

You pay 50% of UCR*

ORTHODONTIA

(for children and adults)

You pay 50%

You pay 50% of UCR*

ANNUAL MAXIMUM BENEFIT

$2,000 per person

LIFETIME MAXIMUM BENEFIT

$2,000 per person for orthodontia

 

[g201508071850293961421.jpg]

*What’s UCR?

USR is the average price for a given service in your geographical area.

FREE

PREVENTIVE CARE, INCLUDING ROUTINE EXAMS, CLEANINGS, X-RAYS AND FLUORIDE
TREATMENTS, WHEN YOU RECEIVE SERVICE FROM AN IN-NETWORK PROVIDER.

 

Attachment “J”

8

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-8-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[ VISION ]

WINDOWS TO THE WORLD

AT TESLA, WE PRIDE OURSELVES ON BEING VISIONARIES. OUR EYES ARE OUR WINDOWS TO
THE WORLD. THAT’S WHY WE PROVIDE COMPREHENSIVE VISION COVERAGE THROUGH OUR
VISION SERVICE PLAN FOR YOU AND YOUR FAMILY—AT NO COST TO YOU. SEE THE CHART
BELOW FOR DETAILS.

 

PLAN SPECS: VSP VISION PLAN

BENEFIT

 

DESCRIPTION

 

COPAY

 

FREQUENCY

 

WELLVISION EXAM

•Focuses on your eyes and overall wellness

FREE

Every 12 months

PRESCRIPTION GLASSES

 

 

 

FRAME

 

•$150 allowance for a wide selection of frames

$25

Every 24 months

 

 

•20% off amount over your allowance

 

 

 

 

•$80 allowance for Costco

 

 

LENSES

 

•Single vision, lined bifocal and lined trifocal lenses

Combined with

Every 12 months

 

 

•Polycarbonate lenses for dependent children

frame

 

LENS OPTIONS

 

•Standard progressive lenses

$50

Every 12 months

 

 

•Premium progressive lenses

$80 - $90

 

 

 

•Custom progressive lenses

$120 - $160

 

 

 

•Average 35-40% off other lens options

 

 

CONTACTS

 

 

 

CONTACTS

(instead of glasses)

 

•$150 allowance for contacts and contact lens exam (fitting and evaluation)

FREE

Every 12 months

 

 

•15% off contact lens exam (fitting and evaluation)

 

 

PRIMARY EYECARE

 

 

 

 

 

•Treatment and diagnosis of eye conditions such as pink eye, vision loss and
monitoring of cataracts, glaucoma and diabetic retinopathy. Limitations and
coordination with medical coverage may apply.

$20

As needed

 

 

 

 

 

YOUR COVERAGE WITH OTHER PROVIDERS

Exam up to $50

Single vision lenses up to $50

Lined trifocal lenses up to $100

Contacts up to $105

Frame up to $70

Lined bifocal lenses up to $75

Progressive lenses up to $85

 

 

 

--------------------------------------------------------------------------------

 

 

[g201508071850308021422.jpg]

ProTec Safety® (Employee-Only Coverage)

FRAME

•Fully covered when you choose a safety frame from your VSP doctor’s ProTec
Eyewear® collection

• Certified according to the American National Standards Institute (ANSI)
guidelines for impact protection. A second pair of Safety frames will be
covered, if broken.

LENSES

•Prescription single vision, lined bifocal, lined trifocal, polycarbonate lenses
and vermillion tinting covered in full

•Certified according to the American National Standards Institute (ANSI)
guideline for impact protection. A second pair of prescription safety lenses
will be covered, if broken.

$20 pair every 24 months

Copay combined with frame every 12 months

Attachment “J”

 

 

-9-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

9

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

[FLEXIBLE SPENDING ACCOUNTS ]

TAX—FREE FINANCING OPTIONS

DON’T MISS YOUR CHANCE TO GET EXTRA SAVINGS. WHEN YOU USE FLEXIBLE SPENDING
ACCOUNTS (FSAs), YOU ARE NEVER TAXED ON THE MONEY YOU CONTRIBUTE. THIS MEANS
THAT EVERY TIME YOU USE YOUR FSA TO PAY AN ELIGIBLE EXPENSE, YOU RECEIVE A
DISCOUNT THAT’S EQUAL TO YOUR INCOME TAX BRACKET. TESLA OFFERS TWO TYPES OF
FSAs.

 

 

 

•HEALTH CARE FLEXIBLE SPENDING ACCOUNT (HC FSA):

 

If you are enrolled in the Cigna Reimbursement Plan or the Kaiser Reimbursement
Plan, you can use a HC FSA to pay for medical expenses (such as copayments and
coinsurance), dental expenses (non-cosmetic), most prescription drugs and eye
glasses.

THE FINE PRINT

 

In exchange for tax-free financing you must follow a few simple rules:

 

•You cannot transfer money from one FSA to another, and you cannot use money
from one FSA to cover expenses that should be claimed from the other account.

 

•You must use your FSAs on eligible expenses. For a complete list of eligible
expenses for each account, visit www.irs.gov and review publications 502 and
503.

 

•You cannot contribute more than the IRS maximums to each account. Here are the
limits for 2014:

 

•HC FSA: up to $2,500

 

•DC FSA: up to $5,000

 

•“Use it or lose it.” This means that all the money in your HC FSA must be spent
by March 15 of the following year and claims must be submitted by April 30 of
that year. All the money in your DC FSA must be spent by December 31 and claims
must be submitted by April 30 of the following year. Any amount remaining at the
end of the plan year is forfeited, so estimate your expenses carefully.

 

•DEPENDENT CARE FLEXIBLE SPENDING ACCOUNT (DC FSA):

 

You can use this account to pay for preschool expenses, nursery school expenses,
child care in your home, senior day care facility needs and licensed home child
care. Dependent Care FSA expenses related to the care of a child must be for a
child under the age of 13.

 

Contributions to a DC FSA cannot be used to pay for dependents’ health care
expenses; they can only be used to pay for the care provided to qualifying
dependent children or adults.

 

You can enroll in one, both or neither of the accounts; however, if you are
enrolled in the Cigna or Kaiser Health Savings Plan, you may participate in the
Dependent Care FSA but NOT in the Health Care FSA.

 

YOU MUST RE-ENROLL EACH YEAR TO PARTICIPATE IN AN FSA. YOUR ELECTIONS DO NOT
ROLL OVER FROM YEAR TO YEAR.

TEST DRIVE THE SAVINGS

The following chart shows you how much you would save on your health care and
dependent care expenses if you contribute up to the maximum amount for each
account. It assumes you are married and file your taxes jointly with a combined
annual income of $50,000.

 

 

WITHOUT FSA

 

WITH FSA

 

Combined annual income

$50,000

$50,000

Pretax contribution

 

 

•Health Care FSA

$0

$2,500

•Dependent Care FSA

$0

$5,000

Taxable income

$50,000

$42,500

Estimated taxes*

$8,017

$6,892

Take-home pay

$41,983

$35,608

After-tax health and dependent care expenses

$7,500

$0

Final take-home pay

$34,483

$35,608

Increase in take-home pay

$0

$1,125

*

Based on federal tax law for 2013. This may vary depending on your state, local
taxes and personal tax situation.

 

Attachment “J”

10

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-10-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[LIFE, AD&D AND DISABILITY]

BUILT-IN SAFETY FEATURES

THE ROAD AHEAD CAN BE UNCERTAIN AT TIMES. THAT’S WHY IT’S IMPORTANT TO PLAN FOR
THE FUTURE. TESLA’S BENEFITS HAVE BUILT-IN SAFETY FEATURES DESIGNED TO PROVIDE
YOU AND YOUR FAMILY WITH THE PROTECTION YOU NEED.

BASIC SAFETY FEATURES

Tesla provides the following coverage at no cost to you:

•

Two times your annual earnings up to $750,000 in basic life insurance; up to
$500,000 in basic accidental death and dismemberment (AD&D) insurance

•

In general, if you become disabled, you’ll get two-thirds of your income until
you return to work or reach retirement age

>>

Short-term disability pays up to $2,308 per week for up to 90 days

>>

Long-term disability pays up to $15,000 per month

ENHANCED SAFETY FEATURES

If you’d like additional protection, you can elect optional life insurance or
optional AD&D. Note: You may be required to provide Evidence of Insurability.

 

 

 

OPTIONAL LIFE INSURANCE

OPTIONAL AD&D

 

 

FOR YOURSELF: $10,000 increments up to $600,000 maximum, not to exceed five
times your base annual earnings

FOR YOURSELF: $10,000 increments up to $300,000 maximum, not to exceed five
times your base annual earnings

 

 

FOR YOUR SPOUSE/DOMESTIC PARTNER: $10,000 increments up to $100,000 maximum, not
to exceed 50% of your optional life insurance amount

FOR YOUR SPOUSE/DOMESTIC PARTNER: $10,000 increments up to $50,000 maximum, not
to exceed 50% of your optional AD&D coverage amount

 

 

FOR YOUR CHILD(REN): $5,000 or $10,000

FOR YOUR CHILD(REN): $5,000

EVIDENCE OF INSURABILITY

You may be required to provide proof of your good health, depending on the
amount of optional life insurance you elect.

•

You can enroll for coverage up to $200,000, in $10,000 increments, without
answering any health questions if you enroll as a new hire.

•

Coverage up to $600,000 is available when you answer a few simple health
questions and are approved.

•

If you elect coverage for your spouse that is more than $20,000, your spouse
will need to answer health questions.

•

You never have to answer health questions for coverage for your children.

Note: You never have to answer health questions for coverage for yourself, your
spouse or your children for optional AD&D coverage.

 

 

 

[g201508071850332551423.jpg]

BENEFICIARY DESIGNATIONS

 

Life insurance benefits are paid to the beneficiary on file at the time of the
claim. To ensure that your life insurance proceeds are paid according to your
wishes, keep your beneficiary designations up to date. Visit TheTeslaLife.com to
review your beneficiary designations and update them as needed.

 

If you elect optional life and/or AD&D insurance for your spouse and/or
children, you are automatically the beneficiary.

 

Attachment “J”

 

 

-11-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

11

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[401(K), ESPP AND EQUITY INCENTIVE PLAN]

SAVINGS VEHICLES

THE TESLA LIFE IS A RADICALLY DIFFERENT EXPERIENCE. WE OFFER GREAT SAVINGS
PROGRAMS TO HELP DRIVE YOUR SUCCESS TODAY WHILE PREPARING FOR YOUR FUTURE. CHECK
OUT TESLA’S 401(K) PLAN, EMPLOYEE STOCK PURCHASE PLAN AND EQUITY INCENTIVE PLAN
TO START SAVING NOW.

 

401(K) PLAN

With the Tesla 401(k) Plan, saving for retirement is automatic. Unless you tell
us you’d like to do something else, we’ll put 3% of your pay into the 401(k)
Plan. You can change this amount at any time.

To make things easy for you, we put the automatic contribution into a “life
cycle” fund—this type of fund is based on your date of birth and a retirement
age of 65. The fund takes the pressure off you because it is managed by
investment experts who monitor your investments and adjust the level of risk as
you near retirement. If you’d like to actively manage your investments, the plan
offers you other options that allow you to do so. Visit TheTeslaLife.com to
learn more about your options and to choose the ones that best fit you and your
family’s needs.

EMPLOYEE STOCK

PURCHASE PLAN (ESPP)

Through this program, you can purchase company stock at a 15% discount off the
market price at either the beginning of the six-month offering period or the
market price at the end of the offering period, whichever is lower. Offering
periods begin on March 1 and September 1, and purchases are made on the last day
of each offering. You purchase shares through after-tax contributions made
through payroll deductions that accumulate during the 6-month offering period.

Shortly after the shares are purchased, they are deposited into your E*TRADE
Stock Plans account, where you can hold onto them as long as you want or,
subject to Tesla’s Insider Trading Policy, sell or gift the shares without any
holding period restrictions.

EQUITY INCENTIVE PLAN

To give every employee the opportunity to own a portion of the company whose
success they’re helping to drive, Tesla created the Equity Incentive Plan. The
plan allows Tesla to recognize outstanding work performance, and allows
employees to benefit from the Company’s continued success.

The value of vested Tesla shares of stock can be a significant portion of your
total compensation. Each employee contributes to that value through innovation,
efficiency and commitment to quality. Hard work is as evident in the exceptional
products we deliver to customers as it is in the performance our stock delivers
to employees’ compensation.

Tesla has partnered with E*TRADE Financial to keep Equity Incentive Plan
participants updated on the status of their accounts. To learn more about the
plan, visit TheTeslaLife.com.

 

[g201508071850349271424.jpg]

15%

THE DISCOUNT YOU GET WHEN BUYING TESLA STOCK.

Attachment “J”

12

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-12-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[TESLA PERKS]

COOL ACCESSORIES

TO MAKE IT EASIER TO LIVE A HEALTHY AND PRODUCTIVE LIFE AT WORK AND AT HOME,
TESLA GIVES YOU ACCESS TO MANY PERKS, INCLUDING DISCOUNTED FITNESS MEMBERSHIPS,
ORGANIC PRODUCE DELIVERY, PERSONALIZED BANKING SERVICES, AND ACCESS TO SERVICES
FROM SELECT PARTNERS. VISIT THETESLALIFE.COM TO LEARN MORE.

 

TESLA BABIES

Tesla Babies provides you with the support you need to make healthy choices
during your pregnancy, including Wiser Health, a peer-to-peer decision-making
tool; information and resources, including smartphone apps; healthy recipes and
exercises; and time off to bond with your baby.

KINDERCARE DISCOUNTS

Tesla families have access to a 10% tuition discount with the largest network of
early childhood education programs in the U.S. through KinderCare, CCLC, and
Champions. Visit any KinderCare facility after January 1, 2014 to learn more.

 

COMMUTER BENEFITS

Tesla pays for up to $125 per month of your costs to commute to work on public
transportation. You can apply for commuter benefits any time through
WageWorks.com.

BICYCLE REIMBURSEMENT

If you ride your bike to work, Tesla will reimburse up to $20 a month for
eligible commuting expenses, such as your bike purchase, maintenance and
storage. Visit WageWorks.com to request bicycle reimbursement.

LEGAL SERVICES

You can elect legal coverage through MetLaw that provides you with telephone and
office consultations on matters such as estate planning, family law, and
financial and real estate transactions. Your cost of coverage, which is deducted
from your pay on an after-tax basis, is $18 per month.

PERSONAL TRAVEL ASSISTANCE

Tesla provides personal travel assistance for you and your family members when
you travel for up to 120 days and more than 100 miles from home. This benefit
includes medical referrals, emergency evacuation, prescription delivery, lost
luggage assistance and other services.

BUSINESS TRAVEL INSURANCE

You have 24-hour assistance when traveling on business, including pre-travel
assistance, medical travel services, and personal security assistance. This
benefit also comes with concierge services for local recommendations and
arrangements. Visit TheTeslaLife.com for more information.

 

GuidanceResources

Ever wish you had a personal assistant? Whether searching for a new home
appliance or planning for a vacation or birthday party, with GuidanceResources
you have someone to help you with all life’s details. Plus, it’s free to you and
your family members.

>> WORK-LIFE SOLUTIONS

Work-Life specialists can provide referrals for getting care for your kids,
elders and pets when you need it. They can also get you referrals for home
repairs, help you research your options when you are thinking about making a
major purchase, such as buying a car or house and they’ll even help you plan for
college.

>> PERSONAL ISSUES

Most people don’t like asking for help, especially when it comes to their
personal life. But talking with someone can often make a big difference. That’s
why we offer you confidential access to highly trained master’s and doctoral
level clinicians who will listen to your concerns and quickly refer you to
in-person counseling and other resources. Whether you’re stressed out, anxious,
depressed or dealing with relationship issues, job pressures or substance abuse,
help is just a phone call away.

>> FINANCIAL ISSUES

Wouldn’t it be nice if you had someone to help you understand your finances and
plan for the future? With GuidanceResources, you do. You can speak with
Certified Public Accountants and Certified Financial Planners on a wide range of
financial issues, including: getting out of debt, retirement planning, credit
card or loan problems, estate planning, tax questions and saving for college.
It’s like having your own financial coach.

QUIT FOR LIFE

Tesla offers Quit For Life at no cost to you to help you stop using tobacco
products. You’ll receive a personalized “Quit Plan,” nicotine replacement
therapy and ongoing support from coaches and a community of peers. Call
866.QUIT.4.LIFE (866.784.8454) or visit QuitNow.net to enroll.

Attachment “J”

 

 

-13-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

13

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[COST OF COVERAGE]

FINANCING

 

 

EMPLOYEE ONLY

 

EMPLOYEE + SPOUSE/
DOMESTIC PARTNER

 

EMPLOYEE +
CHILDREN

 

EMPLOYEE + FAMILY

 

MEDICAL PLAN (rates exclude spouse/domestic partner contribution; include
tobacco-free discount)

CIGNA HEALTH SAVINGS PLAN

 

 

 

 

You pay monthly

$0

$0

$0

$0

Tesla pays monthly

$422

$892

$772

$1,176

CIGNA REIMBURSEMENT PLAN

 

 

 

 

You pay monthly

$30

$80

$50

$176

Tesla pays monthly

$422

$892

$772

$1,176

KAISER HEALTH SAVINGS PLAN

 

 

 

 

You pay monthly

$60

$128

$94

$186

Tesla pays monthly

$422

$892

$772

$1,176

KAISER REIMBURSEMENT PLAN

 

 

 

 

You pay monthly

$88

$126

$74

$224

Tesla pays monthly

$422

$892

$772

$1,176

SPOUSE/DOMESTIC PARTNER CONTRIBUTION

If you choose to cover a spouse or domestic partner who has access to medical
plan coverage through his or her employer in 2014, you will pay an additional
spouse/domestic partner contribution of $200 per month. This additional
contribution helps ensure that Tesla is not subsidizing other employers’ health
care costs, and allows Tesla to provide affordable benefits to you and all Tesla
families.

TOBACCO-FREE DISCOUNT

If you and all of the family members you cover on your medical plan do not use
tobacco products, you will receive a tobacco-free discount of $90 each month. If
you or any of your covered family members do use tobacco products, you’re not
eligible for the tobacco-free discount; however, you may be eligible for a
retroactive discount if you complete the Quit For Life program. Visit
TheTeslaLife.com to learn more.

 

 

EMPLOYEE ONLY

 

EMPLOYEE + SPOUSE/
DOMESTIC PARTNER

 

EMPLOYEE +
CHILDREN

 

EMPLOYEE + FAMILY

 

DENTAL PLAN

 

 

 

 

You pay monthly

$0

$0

$0

$0

Tesla pays monthly

$49

$122

$105

$162

VISION PLAN

 

 

 

 

You pay monthly

$0

$0

$0

$0

Tesla pays monthly

$12

$18

$18

$27

 

OPTIONAL LIFE INSURANCE FOR YOU AND YOUR SPOUSE/ DOMESTIC PARTNER

 

YOUR AGE OR YOUR SPOUSE/DOMESTIC PARTNER’S AGE AS OF JANUARY 1, 2014

 

YOUR MONTHLY
RATE PER $1,000
(up to $600,000)

 

MONTHLY SPOUSE/
DOMESTIC PARTNER
RATE PER $1,000
(up to $100,000)

 

Under age 25

$0.050

$0.050

25 to 29

$0.060

$0.060

30 to 34

$0.080

$0.080

35 to 39

$0.090

$0.090

40 to 44

$0.111

$0.111

45 to 49

$0.167

$0.167

50 to 54

$0.257

$0.257

55 to 59

$0.479

$0.479

60 to 64

$0.734

$0.734

65 to 69

$1.412

$1.412

70 and above

$2.291

$2.291

OPTIONAL CHILD LIFE

 

AGE

 

RATE PER CHILD
PER $5,000 OF
COVERAGE

 

MAXIMUM
COVERAGE
AMOUNT

 

Birth up to age 26 regardless of student or marital status

$0.18

$10,000

 

OPTIONAL AD&D FOR YOU, YOUR SPOUSE/DOMESTIC PARTNER AND CHILDREN

 

AGE

 

RATE PER PERSON
PER $1,000 OF
COVERAGE

 

MAXIMUM
COVERAGE
AMOUNT

 

Child Optional AD&D: birth up to age 26 regardless of student or marital status
Spouse or Domestic Partner: no age restrictions

$0.035 per person
per $1,000 of
coverage

$300,000 for you;
$50,000 for your spouse;
$5,000 for your children

 

Attachment “J”

14

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-14-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[ELECTING COVERAGE]

START YOUR ENGINES

NOW THAT YOU’VE HAD A CHANCE TO REVIEW YOUR BENEFIT OPTIONS FOR 2014, IT’S TIME
TO MAKE YOUR SELECTIONS. BE SURE TO ENROLL BY THE DEADLINE; IF YOU MISS IT, YOU
WON’T BE ABLE TO PARTICIPATE UNTIL 2015 (UNLESS YOU HAVE A QUALIFYING LIFE
EVENT, SUCH AS THE BIRTH OF A CHILD).

 

ENROLLMENT CHECKLIST

¨PEOPLE TO COVER

¨You

¨Spouse/domestic partner

¨Children

¨MEDICAL PLANS

¨Cigna Health Savings Plan

¨Cigna Reimbursement Plan

¨Kaiser Health Savings Plan

¨Kaiser Reimbursement Plan

¨ HEALTH SAVINGS ACCOUNT

¨Yes $                  up to $2,300 employee/$4,550 family

¨No

¨SPOUSE/DOMESTIC PARTNER HAS OTHER MEDICAL COVERAGE

¨Yes     ¨ No

¨ALL PEOPLE ENROLLED IN MEDICAL PLAN ARE TOBACCO FREE

¨Yes     ¨ No

¨DENTAL

¨Yes     ¨ No

¨VISION

¨Yes     ¨ No

¨FLEXIBLE SPENDING ACCOUNTS

¨Health Care FSA $                 up to $2,500

¨Dependent Care FSA $                 up to $5,000

¨OTHER BENEFITS

¨Optional Life (remember to update beneficiaries)

¨Optional AD&D (remember to update beneficiaries)

¨MetLaw

A CONFIRMATION OF YOUR ELECTIONS WILL BE MAILED TO YOUR HOME. REVIEW IT
CAREFULLY AS IT IS YOUR LAST CHANCE TO CORRECT ANY ERRORS.

ONLINE ENROLLMENT Log on to TheTeslaLife.com and click on “Enroll Now!”

If you haven’t created an account on TheTeslaLife.com, you’ll need to do so to
elect your 2014 benefits.

1.Click on “First-Time User?”.

2.Enter your last name, date of birth, ZIP code and the last four digits of your
Social Security number.

3.Create a user name and password of your choice. (Your user name must be
between 8 and 20 characters or numbers.)

4.Answer the security questions, which will be used to confirm your identity if
you ever forget your login information.

5.Return to the home page and click on “Enroll Now”.

You may enroll in the 401(k) Plan and take part in Tesla Perks programs at any
time during the year.

Employee Stock Purchase Plan offering periods begin on March 1 and September 1,
and purchases are made on the last day of each offering period.

 

 

 

Attachment “J”

 

 

-15-

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

15

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

[CONTACT INFORMATION]

THE TESLA BENEFITS TEAM IS HERE TO BE YOUR CO-PILOT

You can always visit TheTeslaLife.com or contact the Tesla Benefits Team at
855.668.5041, Monday through Friday from 5 a.m. to 5 p.m. PT. In addition, if
you’d like to reach out directly to one of our benefit partners, you can do so
by contacting them through the websites and phone numbers listed below.

 

BENEFIT

 

WEBSITE

 

PHONE NUMBER

 

Tesla Benefits Team

TheTeslaLife.com

855.668.5041

GuidanceResources

guidanceresources.com

855.742.6142

ComPsych

WebID: TESLA

 

Benefits Advocate

aonhewittadvocacy.com

855.668.5041 (Say, “Speak with a Benefits Advocate.”)

Medical

cigna.com

800.CIGNA.24

Cigna Health Savings Plan and

mycigna.com

800.244.6224

Cigna Reimbursement Plan

 

 

Group: 3333615

 

 

Medical

kp.org

Northern California 800.663.1771

Kaiser Health Savings Plan and

 

Southern California 800.533.1833

Kaiser Reimbursement Plan

 

 

Group: 00140001

 

 

Dental

cigna.com

800.CIGNA.24

Cigna

mycigna.com

800.244.6224

Group: 3333615

 

 

Vision

vsp.com

800.877.7195

VSP Vision Care

 

 

Policy: 30004376

 

 

Flexible Spending Accounts (FSA)

TheTeslaLife.com

855.668.5041 (Say, “Flexible Spending Accounts.”)

Your Spending Account (YSA)

 

 

401(k)

401k.com

800.835.5097

Fidelity Investments

 

 

Plan: 27719

 

 

ESPP

etrade.com

800.838.0908

E*Trade Financial

 

 

Equity Incentive Plan

etrade.com

800.838.0908

E*Trade Financial

 

 

Life, AD&D, Short-Term Disability and

prudential.com

800.524.0542 (life insurance claims)

Long-Term Disability

 

888.257.0412 (evidence of insurability)

Prudential

 

 

Personal Travel Assistance

axa-assistance.us

800.565.9320

AXA Assistance

 

312.935.3654 (collect)

Business Travel Assistance

TheTeslaLife.com

877.244.6871

Chartis

 

+1 715.346.0859 (overseas collect)

Commuter Benefit Program and Bicycle Reimbursement

wageworks.com

877.WageWorks 877.924.3967

WageWorks

 

 

Legal Services

info.legalplans.com

800.821.6400

MetLaw

Enter access code: GETLAW

 

Tobacco Cessation

quitnow.net

866.QUIT.4.LIFE

Quit For Life

 

866.784.8454

Tesla Perks

TheTeslaLife.com

N/A

Banking, Produce Delivery, Discounts and More

 

 

 

Attachment “J”

16

THE TESLA LIFE — YOUR GUIDE TO BENEFITS

-16-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

GO MOBILE

Access TheTeslaLife.com on the go

 

[g201508071850394121425.jpg]

GO MOBILE

Access TheTeslaLife.com on the go

 

This document is subject to change without notice. Tesla Motors Inc. does not
warrant that
the material contained in this document is error-free. If you find any problems
with this
document, please report them to Tesla Motors, Inc. Human Resources in writing.

 

Tesla Motors, Inc. reserves the right to terminate, suspend, withdraw, or modify
the benefits
described in this document, in whole or in part, at any time. No statement in
this or any
other document, and no oral representation, should be construed as a waiver of
this right.

 

This is not a legal document. Please refer to the summary plan description for
detailed
information. This document is not intended to cover every option detail.
Complete details
are in the legal documents, contracts, and administrative policies that govern
benefit
operation and administration.

 

If there should ever be any differences between the summaries in this handbook
and these
legal documents, contract, policies, the document contracts and policies will be
the final
authority.

 

 

Attachment “J”

 

 

-17-

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been

requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT B

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

CERTIFICATE OF ELIGIBILITY – LOCAL SALES AND USE TAX

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071850403331426.jpg]

 

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

TESLA MOTORS, INC.

Has been granted a Certificate of Eligibility for abatement of local sales and
use tax at the Qualified Project as set forth in Senate Bill. 1, 28th (2014)
Special Session of the Nevada Legislature as further described herein:

AN ABATEMENT OF THE LOCAL SALES AND SALES AND USE TAXES IMPOSED PURSUANT TO
CHAPTERS 374 AND 377 OF NRS ON THE GROSS RECEIPTS OF ANY RETAILER FROM THE SALE
OF TANGIBLE PERSONAL PROPERTY SOLD AT RETAIL, OR DELIVERED, STORED, USED OR
OTHERWISE CONSUMED, AT THE SITE OF THE GIGAFACTORY PROJECT. THE TERM DOES NOT
INCLUDE THE TAXES IMPOSED BY NRS 372. THIS ACTION WOULD ABATE SAID LOCAL TAXES
FROM THE PREVAILING COUNTRY RATE IMPOSED PURSUANT TO NRS CHAPTERS 374 AND 377 TO
A LOCAL RATE OF 0.75%, RESULTING IN AN AJUSTED OVERALL STATE AND LOACAL SALES
AND USE TAX RATE OF 2.75%, COMMENCING ON OCTOBER 17, 2014 AND CONTINUING THROUGH
JUNE 30, 2034.

Steven D. Hill, Executive Director

Date 1/30/15

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT C

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

CERTIFICATE OF ELIGIBILITY – EMPLOYER EXCISE TAX

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071850408651427.jpg]

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

TESLA MOTORS, INC.

Has been granted a Certificate of Eligibility for abatement of employer excise
tax at the Qualified Project As set forth in Senate Bill No. 1, 28th (2014)
special Session of the Nevada Legislature as further described herein:

AN ABATEMENT OF ALL EMPLOYTER EXCISE TAXES COMMENCING ON OCTOBER 17, 2014 AND
CONTINUING THROUGH JUNE 30, 2024, IN AN AMOUNT THAT EQUALS THE AMONUT OF THE
EMPLOYER EXCISE TAXES THAT WOULD OTHERWISE BE OWED BY EACH PARTICIPANT FOR
EMPLOYEES EMPLOYED BY THE PARTICIPANT FOR THE GIGAFACTORY PROJECT.

Steven D. Hill, Executive Director

Date 1/30/15

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT D

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

CERTIFICATE OF ELIGIBILITY – PERSONAL PROPERTY TAX

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071850413801428.jpg]

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

TESLA MOTORS, INC.

Has been granted a Certificate of Eligibility for property tax at the Qualified
Project as set forth in senate Bill No. 1, 28th (2014) Special session of the
Nevada Legislature as further described herein:

AN ABATEMENT OF ALL PROPERTY TAXES, BOTH REAL AND PERSONAL, COMMENCING ON
OCTOBER 17, 2014 AND CONTINUING THROUGHT JUNE 30, 2024, IN AN AMOUNT THAT EQUALS
THE AMOUNT OF THE PROPERTY TAXES THAT WOULD OTHERWISE BE OWED BY THE LEAD
PARTICIPANT AND EACH OTHER PARTICIPANT FOR THE GIGAFACTORY PROJECT.

Steven D. Hill, Executive Director

Date 1/30/15

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT E

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

CERTIFICATE OF ELIGIBILITY – REAL PROPERTY TAX

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071850419431429.jpg]

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

TESLA MOTORS, INC.

Has been granted a Certificate of Eligibility for abatement of property tax at
the Qualified Project as set forth in Senate Bill No. 1, 28th (2014) Special
Session of the Nevada Legislature as further described herein:

An abatement of all property taxes, both real and personal, commencing on
October 17, 2014 and continuing through June 30, 2024, in an amount that equals
the amount of the property taxes that would otherwise be owed by the lead
participant and each other Participant for the Gigafactory Project.

Steven D. Hill, Executive Director Date

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT F

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

CERTIFICATE OF ELIGIBILITY – EDRR

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071850425371430.jpg]

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

TESLA MOTORS, INC

Has been granted a Certificate of Eligibility for electronic capacity allocation
for the Qualified Project as set forth in Senate Bill No. 1, 28th (2014) Special
Session of the Nevada Legislature as further described herein.

The Economic Development Electric Rate Rider (EDRR) As Further Described in the
Motion, AB No. 1 and NRS

704.7871 Through NRS 704.7882, Collectivity

Steven D. Hill Executive Director Date 1/30/15

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions. 




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT G

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

CERTIFICATES OF ELIGIBILITY – TRANSFERABLE TAX CREDITS

EXECUTION VERSION

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.




 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201508071850430521431.jpg]

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

Tesla Motors, Inc

Has been granted a Certificate of Eligibility for transferable tax credits for
qualified employees at the Qualified Project as set forth in Senate Bill No. 1,
28th (2014) Special Session of the Nevada Legislature as further described
herein:

TRANSFERABLE TAX CREDITS IN AN AMOUNT NOT TO EXCEED A TOTAL OF $75,000,000, IN
THE AMOUNT OF $12,500 FOR EACH QUALIFIED EMPLOYEE OF A PARTICIPANT, TO A MAXIMUM
OF 6,000 QUALIFIED EMPLOYEES EMPLOYED AT THE GIGAFACTORY PROJECT BY ALL
PARTICIPANTS, COLLECTIVELY; AS FURTHER CONDITIONED BY THE STATE FISCAL YEAR
LIMITATIONS ESTABLISHED IN SEC. 14 OF SB NO. 1.

Steven D. Hill, Executive Director

Date 1/30/15

(***) Information has been omitted and filed separately with the Securities and
Exchange Commission confidential Treatment has been requested with respect to
the omitted portions  

 




 

--------------------------------------------------------------------------------

 

[g201508071850433331432.jpg]

Docket No. 14-1017141

Date Issued: January 30, 2015

Effective: October 17, 2014

NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

CERTIFICATE OF ELIGIBILITY

This is to certify that

TESLA MOTORS, INC.

Has been granted a Certificate of Eligibility for transferable tax credits for
new capital investment at the Qualified Project as set forth in Senate Bill No.
1, 28th (2014) Special Session of the Nevada Legislature as further described
herein:

TRANSFERABLE TAX CREDITS IN AN AMOUNT NOT TO EXCEED A TOTAL OF $120,000,000, IN
AN AMOUNT EQUAL TO (A) 5 PERCENT OF THE FIRST $1 BILLION OF NEW CAPITAL
INVESTMENT IN THIS STATE MADE COLLECTIVELY BY THE PARTICIPANTS IN THE
GIGAFACTORY PROJECT; AND (B) 2.8 PERCENT OF THE NEXT $2.5 BILLION OF NEW CAPITAL
INVESTMENT IN THIS STATE MADE COLLECTIVELY BY THE PARTICIPANTS IN THE
GIGAFACTORY PROJECT; AS ALSO CONDITIONED BY THE STATE FISCAL YEAR LIMITATIONS
ESTABLISHED IN SEC. 14 OF SB NO. 1.

Steven D. HILL, Executive Director

Date 1/30/15

 

 

 

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT H

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

FORM DECLARATION OF PARTICIPANT

EXECUTION VERSION




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

[Tesla letterhead]

<<Company Name>>

<<Company Address>>

<<Company C/S/Z>>

Dear <<Company Official>>,

This letter serves to confirm <<Company Name>>’s status as a <<[Choose one:]
Participant / Contractor>> in the Qualified Project commonly known as the
Gigafactory.

Accordingly, this letter serves as the written authorization for <<Company
Name>> to make tax exempt purchases of Eligible Property, as that term is
defined by the Special Exemption Letter dated December 17, 2014 and effective
October 17, 2014 (a copy of which is attached hereto).

All tax exempt purchases made pursuant to this Special Exemption Letter must be
reported by the purchaser on a monthly sales/use tax return as required by the
Nevada Department of Taxation. The purchaser must remit the applicable 2.75%
sales/use tax with the return.

IMPORTANT NOTE: This exemption applies only to sales/use tax. It does not apply
to fuel taxes such as the motor vehicle fuel excise tax, tire tax, or any other
tax imposed by Nevada, Storey County or the Federal government. Items subject to
these taxes are still taxable.

Should you, or any of your venders, have any questions you may contact <<Tesla
Representative>> at <<Phone>> or <<Email>>.

Sincerely,

<<Tesla Representative>>

<<Title>>




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Tesla Motors, Inc.

EXHIBIT I

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

PROJECT SITE DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 5

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

SCHEDULE A

1.

Commitment Date: September 3, 2014 at 7:30 A.M.

2.

Policy or Policies to be issued: Amount

a.

ALTA 2006 Extended Coverage Owner Policy $To Be Determined

Proposed Insured:

Tesla Motors, Inc., a Delaware Corporation

3.    

(A)      The estate or interest in the land described in this Commitment is:

    

Fee as to Parcels 1, 3, 6, 9, 13 and 14 Easement as to Parcel 21

(B)

Title to said estate or interest at the date hereof is vested in:

    

Tahoe-Reno Industrial Center, LLC, a Nevada limited liability company

4.

The land referred to in this Commitment is situated in the County of Storey,
State of Nevada, and is described as follows:

PARCEL 1:

PARCEL 2009-6 OF RECORD OF SURVEY MAP NO. 111167, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON MAY 13, 2009, AS FILE NO.
111167, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATE WITHIN THE SOUTH ONE-HALF (1/2) OF
SECTION 6, TOWNSHIP 19 NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY
COUNTY, STATE OF NEVADA BEING A PORTION OF PARCEL 2008-87, AS SHOWN ON THAT
“RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, FILED IN THE OFFICE OF
THE STOREY COUNTY RECORDER, JANUARY 15, 2009, FILE NO. 110530, OFFICIAL RECORDS
OF STOREY COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT, FROM WHICH POINT THE SOUTHWEST CORNER OF SAID SECTION 6
BEARS SOUTH 83°34’52” WEST, 2553.29 FEET;

THENCE NORTH 52°49’21” EAST, 468.75 FEET TO THE NORTH LINE OF SAID PARCEL
2008-87;

THENCE, ALONG SAID NORTH LINE, SOUTH 37°10’39” EAST, 214.33 FEET;




First American Title Insurance Company

-1-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 6

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

THENCE, ALONG A NON-TANGENT CURVE TO THE RIGHT, FROM A TANGENT WHICH BEARS SOUTH
26°31’44” EAST HAVING A RADIUS OF 1450.00 FEET, A CENTRAL ANGLE OF 10°38’55”,
AND AN ARC LENGTH OF 269.49 FEET;

THENCE, LEAVING SAID NORTH LINE, SOUTH 52°49’21” WEST, 335.86 FEET;

THENCE NORTH 80°55’36” WEST, 156.06 FEET;

THENCE NORTH 37°10’39” WEST, 369.53 FEET TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED MAY 13, 2009, AS DOCUMENT NO. 111168 OF OFFICIAL RECORDS.

PARCEL 2:

INTENTIONALLY DELETED

PARCEL 3:

PARCEL 2009-5 OF RECORD OF SURVEY MAP NO. 111167, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON MAY 13, 2009, AS FILE NO.
111167, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATE WITHIN THE SOUTH ONE-HALF (1/2) OF
SECTION 6, TOWNSHIP 19 NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY
COUNTY, STATE OF NEVADA BEING A PORTION OF PARCEL 2008-87, AS SHOWN ON THAT
“RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, FILED IN THE OFFICE OF
THE STOREY COUNTY RECORDER, JANUARY 15, 2009, FILE NO. 110530, OFFICIAL RECORDS
OF STOREY COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT, FROM WHICH POINT THE SOUTHWEST CORNER OF SAID SECTION 6
BEARS SOUTH 83°34.52. WEST, 2553.29 FEET;

THENCE NORTH 37°10.39. WEST, 650.50 FEET;

THENCE NORTH 52°49.21. EAST, 468.75 FEET TO THE NORTH LINE OF SAID PARCEL
2008-87;

THENCE, ALONG SAID NORTH LINE, SOUTH 37°10.39. EAST, 650.50 FEET;

THENCE, LEAVING SAID NORTH LINE, SOUTH 52°49.21. WEST, 468.75 FEET TO THE POINT
OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED MAY 13, 2009, AS DOCUMENT NO. 111168 OF OFFICIAL RECORDS.

PARCEL 4:

INTENTIONALLY DELETED

PARCEL 5:




First American Title Insurance Company

-2-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 7

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

INTENTIONALLY DELETED

PARCEL 6:

PARCEL 2014-4 OF RECORD OF SURVEY MAP NO. 120562, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120562, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN A PORTION OF THE NORTH ONE-HALF
(1/2) OF SECTION TWELVE (12), TOWNSHIP 19 NORTH, RANGE 22 EAST, MOUNT DIABLO
MERIDIAN, STOREY COUNTY, STATE OF NEVADA, BEING A PORTION OF PARCEL 2009-39 AS
SHOWN ON THAT “RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED
IN THE OFFICE OF THE STOREY COUNTY RECORDER, DECEMBER 04, 2009, AS DOCUMENT NO.
112341, OFFICIAL RECORDS OF STOREY COUNTY, NEVADA. MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL 2009-39, BEING THE NORTHEAST
CORNER OF SAID SECTION TWELVE (12), THENCE, ALONG THE EAST LINE OF SAID PARCEL,
SOUTH 00°56’57” WEST, 988.90 FEET;

THENCE, LEAVING SAID EAST LINE, SOUTH 89°54’15” WEST, 3358.63 FEET;

THENCE, SOUTH 71°09’26” WEST, 116.44 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 570.00 FEET, A
CENTRAL ANGLE OF 35°24’30”, AND AN ARC LENGTH OF 352.26 FEET;

THENCE, SOUTH 35°44’56” WEST, 560.61 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 810.00 FEET, A
CENTRAL ANGLE OF 19°09’56”, AND AN ARC LENGTH OF 270.95 FEET;

THENCE, SOUTH 16°35’00” WEST, 20.98 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 870.00 FEET, A
CENTRAL ANGLE OF 06°39’25”, AND AN ARC LENGTH OF 101.08 FEET, TO THE NORTH LINE
OF EAST SYDNEY DRIVE, AS DESCRIBED PER DEDICATION DOCUMENT NO. 107605, OFFICIAL
RECORDS OF STOREY COUNTY;

THENCE, ALONG SAID NORTH LINE, ALONG A NON-TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 90.00 FEET, A CENTRAL ANGLE OF 55°45’04”, WITH A RADIAL LINE IN OF
SOUTH 01°30’00” WEST AND A RADIAL LINE OUT OF NORTH 54°15’04” WEST FOR AN ARC
LENGTH OF 87.57 FEET, TO THE WEST LINE OF SAID EAST SYDNEY DRIVE;

THENCE, ALONG SAID WEST LINE OF EAST SYDNEY DRIVE, SOUTH 35°44’56” WEST, 114.04
FEET;

THENCE, LEAVING SAID WEST LINE OF EAST SYDNEY DRIVE, ALONG THE WEST LINE OF SAID
PARCEL 2009-39, ALONG A NON-TANGENT CURVE TO THE LEFT, HAVING A TANGENT BEARING
OF NORTH 35°44’56” EAST HAVING A RADIUS OF 810.00 FEET, A CENTRAL ANGLE OF
19°09’56”, AND AN ARC LENGTH OF 270.95 FEET;




First American Title Insurance Company

-3-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 8

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

THENCE, CONTINUING ALONG SAID WEST LINE OF PARCEL 2009-39, NORTH 16°35’00” EAST,
20.98 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 870.00 FEET, A
CENTRAL ANGLE OF 19°09’56”, AND AN ARC LENGTH OF 291.02 FEET,

THENCE, NORTH 35°44’56” EAST, 560.61 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 630.00 FEET, A
CENTRAL ANGLE OF 35°24’30”, AND AN ARC LENGTH OF 389.33 FEET;

THENCE, NORTH 71°09’26” EAST, 118.20 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 620.00 FEET, A
CENTRAL ANGLE OF 23°29’47”, AND AN ARC LENGTH OF 254.26 FEET;

THENCE, NORTH 47°39’39” EAST, 417.70 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 620.00 FEET, A
CENTRAL ANGLE OF 04°41’29”, AND AN ARC LENGTH OF 50.77 FEET;

THENCE, NORTH 42°58’10” EAST, 184.32 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 850.00 FEET, A
CENTRAL ANGLE OF 36°27’03”, AND AN ARC LENGTH OF 540.76 FEET;

THENCE, NORTH 79°25’13” EAST, 484.95 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 850.00 FEET, A
CENTRAL ANGLE OF 11°12’48”, AND AN ARC LENGTH OF 166.35 FEET;

THENCE, NORTH 00°38’01” EAST, 14.69 FEET, TO THE NORTH LINE OF SAID PARCEL
2009-39;

THENCE, ALONG SAID NORTH LINE, SOUTH 89°21’59” EAST, 1596.78 FEET, THE POINT OF
BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120563 OF OFFICIAL RECORDS.

PARCEL 7:

INTENTIONALLY DELETED

PARCEL 8:

INTENTIONALLY DELETED

PARCEL 9:

PARCEL 2014-9 OF RECORD OF SURVEY MAP NO. 120564, FILED IN THE OFFICE OF THE




First American Title Insurance Company

-4-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 9

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO,
120564, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN A PORTION OF THE EAST ONE-HALF
(1/2) OF SECTION ONE (1), TOWNSHIP 19 NORTH, RANGE 22 EAST, AND PORTIONS OF
SECTIONS SIX (6), AND THE NORTH ONE-HALF (1/2) OF SECTION SEVEN (7), TOWNSHIP 19
NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY COUNTY, STATE OF NEVADA,
BEING A PORTION OF PARCEL 2009-7 AS SHOWN ON THAT “RECORD OF SURVEY FOR
TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE STOREY COUNTY
RECORDER, MAY 13, 2009, AS DOCUMENT NO, 111167, OFFICIAL RECORDS OF STOREY
COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID PARCEL 2009-7, BEING THE WEST
ONE-QUARTER (1/4) CORNER OF SAID SECTION SEVEN (7), THENCE, ALONG THE WEST LINE
OF SAID PARCEL,

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 2009-7, ALSO BEING THE
SOUTHEAST CORNER OF SAID SECTION SEVEN (7);

THENCE, ALONG SAID SOUTHERLY LINE OF PARCEL 2009-7, NORTH 89°21’59” WEST,
1596.76 FEET;

THENCE, LEAVING SAID SOUTHERLY LINE, NORTH 00°38’01” EAST, 282.77 FEET;

THENCE NORTH 31°23’52” EAST, 2934.29 FEET;

THENCE, SOUTH 58°36’24” EAST, 672.98 FEET;

THENCE, NORTH 31°23’36” EAST, 512.57 FEET;

THENCE ALONG A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1340.00 FEET, A
CENTRAL ANGLE OF 12°34’29”, WITH A RADIAL LINE IN OF SOUTH 31°23’36” WEST AND A
RADIAL LINE OUT OF NORTH 43°58’05” EAST FOR AN ARC LENGTH OF 294.09 FEET;

THENCE, SOUTH 46°01’55” EAST, 1323.58 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1350.00 FEET, A
CENTRAL ANGLE OF 08°51’16”, AND AN ARC LENGTH OF 208.63 FEET;

THENCE, SOUTH 37°10’39” EAST, 691.35 FEET;

THENCE, SOUTH 52°49’21’ WEST, 468.75 FEET;

THENCE, SOUTH 37°10’39” EAST, 1020.03 FEET;

THENCE, SOUTH 80°55’36” EAST, 156.06 FEET;

THENCE, NORTH 52°49’21” EAST, 335.86 FEET;

THENCE, ALONG A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1450.00 FEET,
A CENTRAL ANGLE OF 24°27’22”, WITH A RADIAL LINE IN OF SOUTH 63°28’16” WEST AND
A




First American Title Insurance Company

-5-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 10

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

RADIAL LINE OUT OF NORTH 87°55’38” EAST FOR AN ARC LENGTH OF 618.92 FEET;

THENCE, ALONG A REVERSE CURVE TO THE LEFT HAVING A RADIUS OF 1550.00 FEET, A
CENTRAL ANGLE OF 32°44’13”, AND AN ARC LENGTH OF 885.62 FEET;

THENCE, SOUTH 34°48’36” EAST, 742.52 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 2550.00 FEET, A
CENTRAL ANGLE OF 13°08’50”, AND AN ARC LENGTH OF 585.13 FEET;

THENCE, NORTH 89°39’48” WEST, 602.80 FEET;

THENCE, NORTH 59°18’09” WEST, 2571.38 FEET;

THENCE, SOUTH 89°54’15” WEST, 1622.76 FEET;

THENCE, NORTH 00°56’57” EAST, 988.90 FEET, TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120565 OF OFFICIAL RECORDS.

PARCEL 10:

INTENTIONALLY DELETED

PARCEL 11:

INTENTIONALLY DELETED

PARCEL 12:

INTENTIONALLY DELETED

PARCEL 13:

PARCEL 2014-13 OF RECORD OF SURVEY MAP NO. 120567, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120567, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN PORTIONS OF THE WEST ONE-HALF
(1/2) OF SECTION FIVE (5), SECTION SIX (6), THE NORTHEAST ONE-QUARTER (1/4) OF
SECTION SEVEN (7), AND THE NORTHWEST ONE-QUARTER (1/4) OF SECTION 8, TOWNSHIP 19
NORTH, RANGE 23 EAST, MOUNT DIABLO MERIDIAN, STOREY COUNTY, STATE OF NEVADA,
BEING ALL OF PARCEL 2014-1 AS SHOWN ON THAT “RECORD OF SURVEY FOR TAHOE-RENO
INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE STOREY COUNTY RECORDER,
ON JUNE 30, 2014, AS DOCUMENT NO. 0120559.

BEING A PORTION OF PARCEL 2012-7 AS SHOWN ON THAT “RECORD OF SURVEY TO SUPPORT A
BOUNDARY LINE ADJUSTMENT FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE
OFFICE OF THE STOREY COUNTY RECORDER, OCTOBER 02, 2012, AS DOCUMENT NO. 117414,
BEING ALL OF PARCELS 2012-11 AND 2012-12 AS SHOWN ON THAT “RECORD OF




First American Title Insurance Company

-6-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 11

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

SURVEY FOR TAHOE- RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE
STOREY COUNTY RECORDER. DECEMBER 04, 2012, AS DOCUMENT NO. 117725, OFFICIAL
RECORDS OF STOREY COUNTY, NEVADA, AND BEING ALL OF PARCELS 2012-15 AND 2012-16,
AND A PORTION OF PARCELS 2012- 14 AND 2012-17 AS SHOWN ON THAT “RECORD OF SURVEY
FOR TAHOE-RENO INDUSTRIAL CENTER, LLC”, RECORDED IN THE OFFICE OF THE STOREY
COUNTY RECORDER, DECEMBER 04, 2012, AS DOCUMENT NO. 117727, OFFICIAL RECORDS OF
STOREY COUNTY, NEVADA MORE PARTICULARLY DESCRIBED AS FOLLOWS;

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 2012-11, SAID POINT BEING ON
THE SOUTH LINE OF MILAN DRIVE AS DESCRIBED IN DEDICATION DEED DOCUMENT NO.
110596, OFFICIAL RECORDS OF STOREY COUNTY, NEVADA;

THENCE, ALONG SAID SOUTH LINE OF MILAN DRIVE AND ITS EXTENSION THEREOF, SOUTH
88°40’40” EAST, 1605.31 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 910.00 FEET, A
CENTRAL ANGLE OF 30°56’06”, AND AN ARC LENGTH OF 491.33 FEET;

THENCE, NORTH 60°23’14” EAST, 317.00 FEET;

THENCE, LEAVING THE SOUTH LINE OF MILAN DRIVE, SOUTH 37°51’40” EAST, 5271.04
FEET;

THENCE, SOUTH 00°38’30” WEST, 2540.48 FEET;

THENCE, SOUTH 59°39’43” WEST, 2246.95 FEET;

THENCE, SOUTH 53°46’10” EAST, 580.76 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1150.00 FEET, A
CENTRAL ANGLE OF 03°17’21”, WITH A RADIAL LINE IN OF SOUTH 36°13’50” WEST AND A
RADIAL LINE OUT OF NORTH 39°31’11” EAST FOR AN ARC LENGTH OF 66.02 FEET, TO THE
SOUTH LINE OF SAID PARCEL 2012-14, ALSO BEING THE SOUTH LINE OF SAID SECTION 8;

THENCE, CONTINUING ALONG SAID SOUTH LINE OF PARCEL 2012-14, NORTH 89°14’53”
WEST, 163.12 FEET, TO THE WEST ONE-QUARTER (1/4) CORNER OF SAID SECTION 8;

THENCE, NORTH 89°39’48” WEST, 176.42 FEET;

THENCE, LEAVING THE SOUTH LINE OF SAID PARCEL 2012-14, ALONG ITS WESTERLY LINE,
NORTH 53°46’10“WEST, 370.99 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 2550.00 FEET, A
CENTRAL ANGLE OF 18°57’34”, AND AN ARC LENGTH OF 843.81 FEET;

THENCE, NORTH 34°48’36” WEST, 742.52 FEET;

THENCE, ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1550.00 FEET, A
CENTRAL ANGLE OF 32°44’13”, AND AN ARC LENGTH OF 885.62 FEET;

THENCE, ALONG A REVERSE CURVE TO THE LEFT HAVING A RADIUS OF 1450.00 FEET, A
CENTRAL ANGLE OF 35°06’16”, AND AN ARC LENGTH OF 888.40 FEET;




First American Title Insurance Company

-7-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 12

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

THENCE, NORTH 37°10’39” WEST, 1556.18 FEET, TO A POINT ON THE WESTERLY LINE OF
SAID PARCEL 2012-7;

THENCE, ALONG SAID WESTERLY LINE, ALONG A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 1350.00 FEET, A CENTRAL ANGLE OF 08°51’16”, AND AN ARC LENGTH OF
208.63 FEET;

THENCE, NORTH 46°01’55” WEST, 1323.58 FEET;

THENCE, ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 1340.00 FEET, A
CENTRAL ANGLE OF 12°34’29”, AND AN ARC LENGTH OF 294.09 FEET;

THENCE, LEAVING SAID WESTERLY LINE OF PARCEL 2012-7, NORTH 31°23’36” EAST,
200.00 FEET, TO THE MOST WESTERLY CORNER OF SAID PARCEL 2012-12;

THENCE, ALONG THE WESTERLY LINE OF SAID PARCEL 2012-12, NORTH 88°42’42” EAST,
188.30 FEET, TO THE SOUTHWEST CORNER OF SAID PARCEL 2012-11;

THENCE, ALONG THE WEST LINE OF SAID PARCEL 2012-11, NORTH 01°19’20” EAST,
2228.00 FEET, TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120568 OF OFFICIAL RECORDS.

PARCEL 14:

PARCEL 2014-15 OF RECORD OF SURVEY MAP NO. 120567, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF STOREY COUNTY, STATE OF NEVADA ON JUNE 30, 2014, AS FILE NO.
120567, OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN REAL PROPERTY SITUATED WITHIN A PORTION OF THE NORTHEAST
ONE-QUARTER (1/4) OF SECTION SEVEN (7), TOWNSHIP 19 NORTH, RANGE 23 EAST, MOUNT
DIABLO MERIDIAN,STOREY COUNTY, STATE OF NEVADA, BEING A PORTION OF PARCEL
2012-14 AS SHOWN ON THAT “RECORD OF SURVEY FOR TAHOE-RENO INDUSTRIAL CENTER,
LLC”, RECORDED IN THE OFFICE OF THE STOREY COUNTY RECORDER, DECEMBER 04, 2012,
AS DOCUMENT NO. 117727, OFFICIAL RECORDS OF STOREY COUNTY, NEVADA MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT, FROM WHICH POINT THE NORTHEAST CORNER OF SAID SECTION
SEVEN BEARS NORTH 83°59’07” EAST, 1294.45 FEET;

THENCE, SOUTH 09°20’51” WEST, 100.00 FEET;

THENCE, NORTH 80°39’09” WEST, 80.00 FEET;

THENCE, NORTH 09°20’51” EAST, 100.00 FEET;

THENCE, SOUTH 80°39’09” EAST, 80.00 FEET, THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN




First American Title Insurance Company

-8-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Form No. 1068-2

Commitment No. 121-2466598

ALTA Plain Language Commitment

Page Number: 13

 

 

Property Address:

005-091-17,18, 29 & 34, 005-011-22 & 24 McCarran, NV

 

DOCUMENT RECORDED JUNE 30, 2014, AS DOCUMENT NO. 120568 OF OFFICIAL RECORDS.

PARCEL 15:

INTENTIONALLY DELETED

PARCEL 16:

INTENTIONALLY DELETED

PARCEL 17:

INTENTIONALLY DELETED

PARCEL 18:

INTENTIONALLY DELETED

PARCEL 19:

INTENTIONALLY DELETED

PARCEL 20:

INTENTIONALLY DELETED

PARCEL 21:

A NON-EXCLUSIVE EASEMENT FOR ACCESS AND UTILITIES AS SET FORTH IN DOCUMENT
RECORDED MAY 13, 1999 AS DOCUMENT NO. 111166 OF OFFICIAL RECORDS.

 

First American Title Insurance Company

-9-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT J

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

ORDER OF THE OFFICE GRANTING INCENTIVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

BEFORE THE NEVADA GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

 

 

 

Application of Tesla Motors, Inc.                     )

 

for Transferable Tax Credits and Tax               )

Docket No. 14-1017141

Abatements.                                                        )

 

 

 

 

 

Following a hearing by the Governor’s

Office of Economic Development held

at the Governor’s conference room in

Las Vegas, NV on November 20, 2014.

ORDER

The Board (the “Board”) of the Nevada Governor’s Office of Economic Development
(the “Office”) makes the following findings of fact and conclusions of law:

I.

INTRODUCTION

Tesla Motors, Inc., a foreign corporation registered to do business in Nevada,
filed an application (“Application”) with the Office for abatement of property
taxes, employer excise taxes, local sales and use taxes, and for issuance of
transferable tax credits, as provided for in Senate Bill No. 1, enacted in the
28th (2014) Special Session of the Nevada Legislature (“SB No. 1”), and an
Economic Development Electric Rate Rider (“EDRR”), as provided for in Assembly
Bill No. 1, enacted in the 28th (2014) Special Session of the Nevada Legislature
(“AB No. 1”), and in Nevada Revised Statutes (“NRS”) 704.7871 through 704.7882.
For purposes of this Order, Tesla Motors, Inc. shall hereinafter be referred to
as Tesla, or as the Lead participant as defined in section 5 of SB No. 1, and,
except as otherwise defined in this Order, capitalized terms used in this Order
shall have the meanings ascribed to such terms in sections 2 through 10 of SB
No. 1.

II.

PROCEDURAL HISTORY

•

On October 17, 2014, Tesla, acting as Lead participant, filed the Application
with the Office

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

pursuant to SB No. 1 and AB No. 1. The matter was designated as Docket
No. 14-1017141. The Application is incorporated as part of this Order as
Attachment “A”. The Application included letters of support for the Application
from the Storey County Commissioners’ Office, Storey County School District, the
City of Reno and the Economic Development Authority of Western Nevada.

•

On October 20, 2014, pursuant to SB No. 1, the Office issued a notice of the
Application and of the date, time and location of the public hearing at which
the Application would be considered, to Tesla and other Participants in the
Project commonly known as the “Gigafactory Project”; the Nevada Department of
Taxation; the Nevada State Gaming Control Board; the governing body of the
county, the board of trustees of the school district and the governing body of
the city or town, if any, in which the Project is located; the governing body of
any other political subdivision that the Office determined could experience a
direct economic effect as a result of the abatement; and to the general public;
and posted this notice on the Internet website for the Office.

•

On November 17, 2014, the Office filed a summary of the Application with the
Board which is incorporated as part of this Order as Attachment “B”.

•

The Board conducted the public hearing on November 20, 2014, with Governor Brian
Sandoval presiding. Executive Director of the Office, Steven Hill, summarized
the information provided in the Application, verified that the Application
satisfied all applicable requirements of SB No. 1, and presented a finding that
the Gigafactory Project is a Qualified Project, and eligible to participate in
the incentives offered by SB No. 1 and AB No. 1 based upon information provided
in the Application. Minutes related to the hearing on this Application are
incorporated as part of this Order as Attachment “C”.

•

Following discussion by the Board, a motion (“Motion”) was made by Board member
Kathleen




Page 2

Docket No. 14-1017121

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

Drakulich to approve the Application and instruct the Executive Director to
issue certificates of eligibility authorized by SB No. 1. The Motion also
authorized Executive Director Hill to take the following actions without further
Board review: approve the addition of other Participants to the Gigafactory
Project upon petition of Tesla acting as Lead participant; administer other
terms and conditions contained in SB No. 1; negotiate and execute a contract by
and between the state of Nevada, acting through the Office, and the Lead
participant (“the Agreement”); and administer the EDRR as provided for in AB
No. 1. The Motion further directed the Executive Director to issue an annual
report to the Board on all of these economic incentives while they are in
effect. This Motion was seconded by Board member Sam Routson. The Motion passed
unanimously, and is further described in the minutes set forth in Attachment C
to this Order.

III.

CONCLUSION:

The Board of the Office has found that the Tesla, acting as Lead participant,
has satisfied the requirements of SB No. 1 and AB No. 1 for approval of the
Application, and therefore determines that the Gigafactory Project is a
Qualified Project as defined in SB No. 1 and that Tesla is eligible to
participate in the EDRR.

THEREFORE, it is ORDERED:

1. Subject to the limitations of Ordering Paragraph 4 below, the Office shall
issue Certificates of Eligibility to Tesla, acting as Lead participant, for:

a.

An abatement of all property taxes, both real and personal, commencing on
October 17, 2014 and continuing through June 30, 2024, in an amount that equals
the amount of the property taxes that would otherwise be owed by the Lead
participant and each other Participant for the Gigafactory Project;

b.

An abatement of all employer excise taxes commencing on October 17,




Page 3

Docket No. 14-1017121

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

2014 and continuing through June 30, 2024, in an amount that equals the amount
of the employer excise taxes that would otherwise be owed by each Participant
for employees employed by the Participant for the Gigafactory Project;

c.

An abatement of the Local Sales and Use Taxes imposed pursuant to chapters 374
and 377 of NRS on the gross receipts of any retailer from the sale of tangible
personal property sold at retail, or delivered, stored, used or otherwise
consumed, at the site of the Gigafactory Project. The term does not include the
taxes imposed by NRS 372. This action would abate said local taxes from the
prevailing county rate imposed pursuant to NRS chapters 374 and 377 to a local
rate of 0.75%, resulting in an adjusted overall state and local sales and use
tax rate of 2.75%, commencing on October 17, 2014 and continuing through
June 30, 2034;

d.

Transferable tax credits in an amount not to exceed a total of $75,000,000, in
the amount of $12,500 for each qualified employee of a Participant, to a maximum
of 6,000 Qualified Employees employed at the Gigafactory Project by all
Participants, collectively; as further conditioned by the state fiscal year
limitations established in Sec. 14 of SB No. 1;

e.

Transferable tax credits in an amount not to exceed a total of $120,000,000, in
an amount equal to (a) 5 percent of the first $1 billion of new Capital
Investment in this State made collectively by the Participants in the
Gigafactory Project; and (b) 2.8 percent of the next $2.5 billion of new Capital
Investment in this State made collectively by the Participants in the
Gigafactory Project; as also conditioned by the state fiscal year




Page 4

Docket No. 14-1017121

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

limitations established in Sec. 14 of SB No. 1; and,

f.

The EDRR as further described in the Motion, AB No. 1 and NRS 704.7871 through
NRS 704.7882, collectively.

2.

Subject to the limitations of Ordering Paragraph 4 below, and in addition to
issuing the Certificates of Eligibility for Local Sales and Use Taxes pursuant
to Ordering Paragraph 1(c) above, the Office shall, in conjunction with the
Nevada State Department of Taxation, issue to Tesla, acting as the Lead
participant, an Exemption Letter regarding abatement of, and self-accrual for,
sales and use taxes.

3.

Tesla, acting as the Lead participant, shall provide to the Nevada State
Department of Taxation and to the Office on an ongoing basis and as required by
either agency, a list of Tesla sub-contractors and Participants in the
Gigafactory Project who are eligible for tax abatements authorized by this
Order; and Tesla will provide to each Tesla sub-contractor and Participant in
the Gigafactory Project a copy of the Certificates of Eligibility and Exemption
Letter(s) issued under Ordering Paragraphs 1(a) through 1(c), and Paragraph 2
above, following provision to the Department and Office of the list including
that Tesla sub-contractor or Participant.

4.

The Executive Director shall approve without further Board review the addition
of other Participants to the Gigafactory Project upon petition of Tesla acting
as Lead participant.

5.

The Executive Director shall negotiate and execute a contract by and between the
state of Nevada, acting through the Office, and the Lead participant (“the
Agreement”).




Page 5

Docket No. 14-1017121

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

6.

The Executive Director shall administer the EDRR as provided for in AB No. 1.

7.

The Executive Director shall issue an annual report to the Board on all of these
economic incentives approved by this Order while they are in effect.

8.

The Executive Director shall administer other terms and conditions contained in
SB No. 1.

The Office may correct errors that have occurred in the drafting or issuance of
this Order.

 

 

 

By the Governor’s Office of Economic Development,

 

 

 

/s/ Steven D. Hill

 

STEVEN D. HILL,

 

Executive Director

 

 

1/29/15, effective October 17, 2014

 

Dated: Las Vegas, Nevada

 

 

 

 

 

CC:

Nevada Department of Taxation

 

Nevada Tax Commission

 

Storey County Treasurer

 

Page 6

Docket No. 14-1017121

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT K

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

ONE PAGE SUMMARY OF ABATEMENTS AND INCENTIVES GRANTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

Board Summary

Tesla Motors

3500 Deer Creek Road, Palo Alto, CA 94304

Daniel Witt—Manager, Business Development and Policy

Electric Vehicle Battery Manufacturing

Date: 11/20/2014

Main Location: Las Vegas

 

 

 

 

Business Type: New

County: Storey County

Development Authority Representative: Stan Thomas—EDAWN

PROJECT DESCRIPTION

- Gigafactory: 5.5 million square-foot battery manufacturing facility

- $5 billion initial investment in facility and equipment, $1.1 in building and
$3.9 in equipment.

- Peak construction employment of approximately 3,000 construction and
installation workers; construction duration from Sep 2014 thru Dec 2017; 3 year
construction impact of $1.6 billion

- 6,500 direct jobs on the site with an average wage of $27 per hour, plus
excellent benefit package; 16,000 indirect jobs at an average wage of $28

- Tesla and on-site partners will combine to make investment and hire employees
in an agreed upon economic diversification district

PROFILE

“Tesla Motors uses proprietary technology, world-class design and
state-of-the-art manufacturing processes to create a new generation of highway
capable electric vehicles. We utilize an innovative distribution model based on
Company-owned sales and service centers. This approach allows us to maintain the
highest levels of customer experience and benefit from short customer feedback
loops to ensure our customer needs are fulfilled. We believe our operational
infrastructure provides us with a competitive advantage compared to traditional
automobile manufacturers. The Tesla Roadster entered production in 2008 and
Model S in 2012. Deliveries for Model X coming in 2015. Tesla’s batteries and
powertrains will help lessen global dependence on petroleum-based transportation
and drive down the cost of electric vehicles. By cooperating with other car
manufacturers, we hope to put more electric cars on the road.” Source:
www.teslamotors.com

SIGNIFICANCE OF ABATEMENTS IN THE COMPANY’S DECISION TO RELOCATE/EXPAND

Tesla inspected almost 100 different sites in the Western states during 2013,
that included 31 in California alone. In Nevada, Tesla considered sites in the
Reno and Las Vegas areas. By February 2014, Tesla announced it would focus on
four states, Nevada, Texas, New Mexico and Arizona, with California added soon
thereafter. Tax abatements were considered by Tesla to be a crucial part of its
financial plan for the Gigafactory.

REQUIREMENTS

 

 

 

Job Creation

6,000, not an abatement requirement, but related to tax credit cap

Average Wage

$22, not an abatement requirement, but a tax credit program requirement

Equipment CapEx

$3.5 billion over 10 years

 

INCENTIVES

Requested Terms

 

 

Estimated $ Amount

 

Abatements

 

 

 

Sales Tax Abmt. (Local)

Until 6/30/2034

Up to 100%

$725.8 million

Real & Personal Property Tax Abmt.

Until 6/30/2024

100%

$332.6 million

Modified Business Tax Abmt.

Until 6/30/2024

100%

$27.0 million

Subtotal

 

 

$1.1 billion

Credits

 

 

 

TTC A—on jobs

Up to 6,000 jobs

$12,500 / job

$75.0 million

TTC B—on investment

$3.5 billion investment

5% on $1B, 2.8% on $2.5B

$120.0 million

Subtotal

 

 

$195.0 million

Total

 

 

$1.3 billion

 

 

--------------------------------------------------------------------------------

 

 

JOB CREATION

Contracted

 

12-Month Projection

 

3 to 5-Year Projection

 

 

Up to 6,000

2,000

6,000

 

 

 

 

OTHER CAPITAL INVESTMENT

Land

 

Building Purchase

 

BTS / Building Improvements

 

 

N/A

N/A

$1 billion

 

ECONOMIC IMPACT ESTIMATES (20-Year Cumulative)

Total

 

Total Jobs Supported

22,715

Total Payroll Supported

$24.1 billion

Total Output Estimate

$96.9 billion

Estimate includes jobs, payroll & output by the company assisted as well as the
secondary impacts to other local businesses.

 

KEY FISCAL ESTIMATES (20-Year Cumulative)

Direct

 

Indirect

 

Total

 

Local Taxes

 

 

 

Local Government

$298.1 million

$688.0 million

$986.1 million

School District

$101.9 million

$411.2 million

$513.1 million

State Taxes

 

 

 

State of Nevada

$59.6 million

$387.4 million

$446.9 million

Total

$459.6 million

$1.5 billion

$1.9 billion

 

COST-BENEFIT ASSESSMENT

Economic Impact per Abatement Dollar

 

New Total Tax per Abated Dollar

 

 

$76

$1.52

EMPLOYEE BENEFITS

- Percentage of health insurance covered by company: 90%

- Health care package cost per employee—$9,800 annually with options for
dependents.

- Overtime, PTO/Sick/Vacation, Bonus, Retirement, Merit, Equity Incentive, and a
variety of “Tesla Perks”

NOTES

- Percentage of market outside of Nevada: 100%.

- Gigafactory projected in increase state employment by 2& and regional
employment by more than 10%.

- Gigafactory projected to add over 3% to State Gross Domestic Product, which
represents more than a 20% increase in regional GDP.

- Tesla will make direct contributions to K-12 education of $37.5 million
beginning August 2018; grant $1 million to fund advanced battery research at
UNLV; prioritize the employment of Nevadans and Veterans.

 




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT L

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

SPECIAL EXEMPTION LETTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

 

[g201508071851031141433.jpg]

BRIAN SANDOVAL

Governor

ROBERT R. BARENGO

Chair. Nevada Tax Commission

DEONNE E. CONTINE

Executive Director

STATE OF NEVADA

DEPARTMENT OF TAXATION

Web Site: http://tax.nv.gov

1550 College Parkway, Suite 115

Carson City, Nevada 89706-7937

Phone: (775) 684-2000 Fax (775) 684-2020

 

LAS VEGAS OFFICE

Grant Sawyer Office Building, Suite1300

555 E Washington Avenue

Las Vegas, Nevada 89101

Phone: (702) 486-2300 Fax: (702) 486-2373

RENO OFFICE

4600 Kietzke Lane

Building L, Suite 235

Reno, Nevada 89502

Phone: (775) 687-9999

Fax: (775) 688-1303

 

HENDERSON OFFICE

2550 Paseo Verde Parkway, Suite 180 Henderson, Nevada 89074

Phone: (702) 486-2300

Fax: (702) 486-3377

December 17, 2014

NOTICE OF SENATE BILL 1 ABATEMENT

EXEMPTION FROM LOCAL SALES AND USE TAX FOR

TESLA MOTORS, INC., TESLA SUB-CONTRACTORS AND PARTICIPANTS

EFFECTIVE DATE: October 17, 2014 EXPIRATION DATE: June 30, 2034

The Governor’s Office of Economic Development (“GOED”) has approved the
application of Tesla Motors, Inc. (“Tesla”) for abatement of local sales and use
taxes on tangible personal property delivered, stored, used or otherwise
consumed at the Qualified Project known as the “Gigafactory” in Storey County,
Nevada (“Eligible Property”).

Upon receipt of this special exemption letter and written authorization from
Tesla, you may sell Eligible Property tax exempt to Tesla, Tesla sub-contractors
and Participants. Tesla, Tesla subcontractors and/or Participants (as
appropriate) will pay the 2.75% non-abated portion of Nevada state and local
sales and use taxes directly to the Nevada Department of Taxation.

Vendors shall report all of these exempt sales on their tax returns as they
report other tax exempt sales. Vendors must retain a copy of this exemption
letter in the vendors’ files as proof of exempt sales.

This exemption applies only to purchases of Eligible Property by Tesla, Tesla
sub-contractors, and Participants in the Gigafactory project, and is not
extended to any other individuals, contractors, or lessors to or for such
organizations. Fraudulent use of this exemption letter is a violation of Nevada
law.

If the Nevada State Department of Taxation, or GOED, determines that Tesla, or
the Gigafactory Project, no longer meet the criteria outlined in Senate Bill 1
and other applicable laws, this letter of exemption will be revoked.

Any vendor having questions concerning the use of this sales/use tax exemption
letter may contact Kathleen Douglas, at the Department of Taxation at
775-684-2067, or Brad Mamer, at GOED at 702-486-2785.

 

 

Sincerely,

 

[g201508071851035051434.jpg]

Deonne E. Contine

Executive Director

 

cc: Nevada Governor’s Office of Economic Development




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT M

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

SAMPLE FORMAT FOR PROPERTY AUDIT DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

REQUIRED PROPERTY AUDIT DATA

(to be completed by each Participant)

Qualified Project Name: Tesla Gigafactory Project

Participant:

Reporting Period:

Project to Date (PTD) Period: October 17, 2014 –

 

Property Description

 

Period Total
(in Dollars)

 

PTD Total
(in Dollars)

 

Real Property

 

 

 

 

 

Land

 

 

 

 

 

Building/Structure

 

 

Subtotal

 

 

 

 

 

 

 

 

Personal Property

 

 

 

 

 

Three (3) Year Life

 

 

 

 

 

Five (5) Year Life

 

 

 

 

 

Seven (7) Year Life

 

 

 

 

 

Ten (10) Year Life

 

 

 

 

 

Fifteen (15) Year Life

 

 

 

 

 

Twenty (20) Year Life

 

 

 

 

 

Thirty (30) Year Life

 

 

 

 

 

Expensed Property

 

 

 

 

 

Subtotal

 

 

 

 

 

Total Capital Investment

 

 

 

 

 

I hereby certify that the information in this compliance audit data report is,
to the best of my knowledge, complete and accurate.

 

 

 

 

 

Name:

 

 

(Participant’s authorized representative)

 

 

Title:

 

 

(title of authorized representative)

Date:                        

NOTE: EXHIBITS M, N AND O MAY BE CONSOLIDATED INTO A SINGLE REPORT IF ALL THE
REQUIRED INFORMATION IS STILL SHOWN.




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT N

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

SAMPLE FORMAT FOR CONSTRUCTION WORKER AUDIT DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

REQUIRED CONSTRUCTION WORKER AUDIT DATA

(to be completed by the Lead Participant on behalf of the Project)

Qualified Project Name: Tesla Gigafactory Project

Lead Participant: Tesla Motors, Inc.

Reporting Period:

Project to Date (PTD) Period: October 17, 2014 –

 

Construction Workforce Composition

 

Period Total

PTD Total

 

(as of end of
Reporting Period)

 

(cumulative
total)

 

Number of Construction Employees (CE)

 

 

 

 

 

Number of CEs who are Nevada Residents

 

 

 

 

 

Residency as a Percent

 

 

 

 

 

Nevada residency requirements verified: (Yes / No)

I hereby certify that the information in this compliance audit data report is,
to the best of my knowledge, complete and accurate.

 

 

 

 

 

Name:

 

 

(Tesla’s authorized representative)

 

 

Title:

 

 

(title of authorized representative)

Date:                        

NOTE: EXHIBITS M, N AND O MAY BE CONSOLIDATED INTO A SINGLE REPORT IF ALL THE
REQUIRED INFORMATION IS STILL SHOWN.




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

EXHIBIT O

GOVERNOR’S OFFICE OF ECONOMIC DEVELOPMENT

INCENTIVE AGREEMENT

SAMPLE FORMAT FOR QUALIFIED EMPLOYEE AUDIT DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

REQUIRED QUALIFIED EMPLOYEE AUDIT DATA

(to be completed by each Participant)

Qualified Project Name: Tesla Gigafactory Project

Participant:

Reporting Period:

Project to Date (PTD) Period: October 17, 2014 –

 

Workforce Composition

 

Period Total

PTD Total

 

(as of end of
Reporting Period)

 

(cumulative
total)

 

 

 

 

Number of New Qualified Employees (NQE)

 

 

 

 

 

 

 

 

Number of NQEs who are Nevada Residents

 

 

 

 

 

 

 

 

Residency as a Percent

 

 

 

 

 

 

 

 

Average Wage of Qualified Employees

 

 

 

 

 

Nevada residency requirements verified: (Yes / No)

Qualified Employees requirements verified: (Yes / No)

Note: For purposes of determining whether the average wage threshold of
Qualified Employees is met, the following definition of wages will be used: The
wages for federal income tax purposes reported or required to be reported on
Form W-2, as the term “wages” is defined by § 3401(a) of the Internal Revenue
Code (26 U.S.C. § 3401), without regard to the exclusions listed in § 3401(a)(1)
through (23), inclusive. (For example, wages shall include employee
contributions to § 401(k) plans as well as § 125 cafeteria plans for things such
as FSA and transportation benefits.)

I hereby certify that the information in this compliance audit data report is,
to the best of my knowledge, complete and accurate.

 

 

 

Name:

 

 

(Participant’s authorized representative)

 

 

Title:

 

 

(title of authorized representative)

Date:                                          

NOTE: EXHIBITS M, N AND O MAY BE CONSOLIDATED INTO A SINGLE REPORT IF ALL THE
REQUIRED INFORMATION IS STILL SHOWN.

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.